Exhibit 10.3

[EXECUTION VERSION]

 

 

 

CREDIT AGREEMENT

DATED AS OF FEBRUARY 3, 2012

AMONG

POST HOLDINGS, INC.,

AS BORROWER

VARIOUS LENDERS,

BARCLAYS CAPITAL INC.,

AS SOLE LEAD ARRANGER

BARCLAYS CAPITAL INC.,

PNC CAPITAL MARKETS, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

AND WELLS FARGO SECURITIES, LLC,

AS JOINT BOOKRUNNERS

PNC CAPITAL MARKETS, LLC,

SUNTRUST BANK

AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

AND JPMORGAN CHASE BANK, N.A.,

AS DOCUMENTATION AGENTS

AND

BARCLAYS BANK PLC,

AS ADMINISTRATIVE AGENT

 

 

$350,000,000 SENIOR SECURED CREDIT FACILITIES

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article 1.    Definitions and Accounting Terms   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Other Interpretive Provisions

     42   

Section 1.03

 

Accounting Terms

     42   

Section 1.04

 

Rounding

     43   

Section 1.05

 

Times of Day

     43   

Section 1.06

 

Letter of Credit Amounts

     43   

Section 1.07

 

Currency Equivalents Generally; Change of Currency

     43   

Section 1.08

 

Timing of Payment and Performance

     43    Article 2.    The Commitments and Credit Extensions   

Section 2.01

 

The Loans

     43   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     44   

Section 2.03

 

Letters of Credit

     45   

Section 2.04

 

Swing Line Loans

     54   

Section 2.05

 

Prepayments

     56   

Section 2.06

 

Termination or Reduction of Commitments

     59   

Section 2.07

 

Repayment of Loans

     60   

Section 2.08

 

Interest

     61   

Section 2.09

 

Fees

     62   

Section 2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     62   

Section 2.11

 

Evidence of Debt

     63   

Section 2.12

 

Payments Generally; Administrative Agent’s Clawback

     63   

Section 2.13

 

Sharing of Payments by Lenders

     65   

Section 2.14

 

Incremental Facilities

     66   

Section 2.15

 

Cash Collateral

     69   

Section 2.16

 

Defaulting Lenders

     70    Article 3.    Taxes, Yield Protection and Illegality   

Section 3.01

 

Taxes

     72   

Section 3.02

 

Illegality

     76   

Section 3.03

 

Inability to Determine Rates

     77   

Section 3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     77   

Section 3.05

 

Compensation for Losses

     79   

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

     80   

Section 3.07

 

Survival

     80   

 

i



--------------------------------------------------------------------------------

Article 4.    Conditions Precedent   

Section 4.01

 

Conditions Precedent to the Closing Date

     80   

Section 4.02

 

Conditions to All Credit Extensions after the Closing Date

     85    Article 5.    Representations and Warranties   

Section 5.01

 

Existence, Qualification and Power

     85   

Section 5.02

 

Authorization; No Contravention

     86   

Section 5.03

 

Governmental Authorization; Other Consents

     86   

Section 5.04

 

Binding Effect

     86   

Section 5.05

 

Financial Statements; No Material Adverse Effect

     86   

Section 5.06

 

Litigation

     87   

Section 5.07

 

No Default

     87   

Section 5.08

 

Ownership of Property; Liens

     87   

Section 5.09

 

Environmental

     88   

Section 5.10

 

Insurance

     89   

Section 5.11

 

Taxes

     89   

Section 5.12

 

ERISA Compliance

     90   

Section 5.13

 

Subsidiaries; Equity Interests

     91   

Section 5.14

 

Margin Regulations; Investment Company Act

     91   

Section 5.15

 

Disclosure

     91   

Section 5.16

 

Compliance with Laws

     92   

Section 5.17

 

Taxpayer Identification Number

     92   

Section 5.18

 

Intellectual Property; Licenses, Etc.

     92   

Section 5.19

 

Solvency

     92   

Section 5.20

 

Collateral Documents

     92   

Section 5.21

 

Senior Debt

     93   

Section 5.22

 

Sanctioned Persons

     93   

Section 5.23

 

Foreign Corrupt Practices Act

     93    Article 6.    Affirmative Covenants   

Section 6.01

 

Financial Statements

     93   

Section 6.02

 

Certificates; Other Information

     94   

Section 6.03

 

Notices

     96   

Section 6.04

 

Preservation of Existence, Etc.

     97   

Section 6.05

 

Maintenance of Properties

     97   

Section 6.06

 

Maintenance of Insurance

     97   

Section 6.07

 

Compliance with Laws

     98   

Section 6.08

 

Books and Records

     98   

Section 6.09

 

Inspection Rights

     98   

 

ii



--------------------------------------------------------------------------------

Section 6.10

 

Use of Proceeds

     99   

Section 6.11

 

Covenant to Guarantee Obligations and Give Security

     99   

Section 6.12

 

Compliance with Environmental Laws

     102   

Section 6.13

 

Preparation of Environmental Reports

     102   

Section 6.14

 

Lenders’ Meetings

     103   

Section 6.15

 

Further Assurances

     103   

Section 6.16

 

Ratings

     103   

Section 6.17

 

Post Closing Obligations

     103    Article 7.    Negative Covenants   

Section 7.01

 

Liens

     104   

Section 7.02

 

Investments

     106   

Section 7.03

 

Indebtedness

     109   

Section 7.04

 

Fundamental Changes

     111   

Section 7.05

 

Dispositions

     112   

Section 7.06

 

Restricted Payments

     114   

Section 7.07

 

Change in Nature of Business

     115   

Section 7.08

 

Transactions with Affiliates

     115   

Section 7.09

 

Restrictive Agreements

     116   

Section 7.10

 

Use of Proceeds

     117   

Section 7.11

 

Financial Covenants

     117   

Section 7.12

 

Amendments of Organization Documents

     118   

Section 7.13

 

Accounting Changes

     118   

Section 7.14

 

Prepayments of Indebtedness

     118   

Section 7.15

 

Sale-Leaseback Transactions

     118   

Section 7.16

 

Capital Expenditures

     118   

Section 7.17

 

Amendments of Indebtedness

     119    Article 8.    Events of Default and Remedies   

Section 8.01

 

Events of Default

     119   

Section 8.02

 

Remedies Upon Event of Default

     121   

Section 8.03

 

Application of Funds

     122    Article 9.    Administrative Agent   

Section 9.01

 

Appointment and Authority

     122   

Section 9.02

 

Rights as a Lender

     123   

Section 9.03

 

Exculpatory Provisions

     123   

Section 9.04

 

Reliance

     124   

Section 9.05

 

Delegation of Duties

     124   

Section 9.06

 

Resignation of Administrative Agent

     125   

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     126   

 

iii



--------------------------------------------------------------------------------

Section 9.08

 

No Other Duties, Etc.

     126   

Section 9.09

 

Administrative Agent May File Proofs of Claim

     126   

Section 9.10

 

Collateral and Guaranty Matters

     127   

Section 9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     128    Article 10.    Miscellaneous   

Section 10.01

 

Amendments, Etc.

     128   

Section 10.02

 

Notices; Effectiveness; Electronic Communication

     130   

Section 10.03

 

No Waiver; Cumulative Remedies; Enforcement

     132   

Section 10.04

 

Expenses; Indemnity; Damage Waiver

     133   

Section 10.05

 

Payments Set Aside

     134   

Section 10.06

 

Successors and Assigns

     135   

Section 10.07

 

Treatment of Certain Information; Confidentiality

     141   

Section 10.08

 

Right of Setoff

     142   

Section 10.09

 

Interest Rate Limitation

     143   

Section 10.10

 

Counterparts; Integration; Effectiveness

     143   

Section 10.11

 

Survival of Representations and Warranties

     143   

Section 10.12

 

Severability

     143   

Section 10.13

 

Replacement of Lenders

     144   

Section 10.14

 

Governing Law; Jurisdiction; Etc.

     145   

Section 10.15

 

Waiver of Jury Trial

     146   

Section 10.16

 

California Judicial Reference

     146   

Section 10.17

 

No Advisory or Fiduciary Responsibility

     146   

Section 10.18

 

Electronic Execution of Assignments and Certain Other Documents

     147   

Section 10.19

 

USA PATRIOT Act

     147   

Section 10.20

 

Judgment Currency

     147   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

   2.01    Commitments and Applicable Percentages 4.01(a)(ii)    Closing Date
Collateral Documents 4.01(a)(ii)(C)    Real Property Subject to Mortgages
4.01(a)(iv)    Certain Legal Opinions 5.08(b)    Liens 5.08(c)    Owned Real
Property 5.08(d)(i)    Leased Real Property (Lessee) 5.08(d)(ii)    Leased Real
Property (Lessor) 5.08(e)    Existing Investments 5.13    Subsidiaries; Other
Equity Investments 6.17    Post-Closing Obligations 7.03    Existing
Indebtedness 7.08    Transactions with Affiliates 10.02    Administrative
Agent’s Office; Certain Addresses for Notices EXHIBITS       Form of A-1   
Committed Loan Notice A-2    Conversion/Continuation Notice A-3    Prepayment
Notice A-4    Swing Line Loan Prepayment Notice B    Swing Line Loan Notice C-1
   Term A Note C-2    Revolving Credit Note D    Compliance Certificate E-1   
Assignment and Assumption E-2    Administrative Questionnaire F    Joinder
Agreement G    Guarantee and Collateral Agreement H-1 through H-4    U.S. Tax
Compliance Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 3, 2012,
among POST HOLDINGS, INC., a Missouri corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BARCLAYS BANK PLC, as Administrative Agent.

The Borrower has requested that the Lenders provide a term A loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“2012 ECF Pro Ration Amount” means an amount equal to (x) 366 minus the number
of days elapsed from September 30, 2011 to the Closing Date divided by (y) 366.

“Acquired Entity Financial Statements” has the meaning specified in the
definition of “CapEx/Revenue Ratio.”

“Act” has the meaning specified in Section 10.19.

“Administrative Agent” means Barclays Bank PLC in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agency Fee Letter” shall mean the Agency Fee Letter, dated February 3, 2012,
between the Borrower and the Administrative Agent.

“Agent” means each of the Administrative Agent, the Syndication Agents and the
Documentation Agents.



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“All-in Yield” means, as to any Indebtedness, the yield thereon as reasonably
determined by the Administrative Agent taking into account the interest rate,
margin, original issue discount, up-front fees and increases in Eurodollar Rate
or Base Rate floor; provided that original issue discount and up-front fees
shall be equated to interest rate assuming a 4-year life to maturity and
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, structuring or similar fees paid to arrangers or fees that are not
paid ratably to the lenders providing such Indebtedness.

“Alternative Currency” means lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries and the consolidated statements of operations,
Stockholders’ Equity and cash flows of the Borrower and its Subsidiaries for the
three latest Fiscal Years ending more than 90 days prior to the Closing Date.

“Applicable Percentage” means (a) in respect of the Term Loans, with respect to
any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the aggregate principal amount of all Term Loans then outstanding
represented by the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place), the numerator of which is the Revolving Credit Commitment of
such Revolving Credit Lender and the denominator of which is the aggregate
amount of the Revolving Credit Commitments; provided that if the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The Applicable Percentage of any Lender is subject to adjustment as provided in
Section 2.16.

“Applicable Rate” means (a) from the Closing Date to the date following the
Closing Date on which a Compliance Certificate is delivered pursuant to
Section 6.02(a) in respect of the first full fiscal quarter following the
Closing Date, 1.00% per annum for Base Rate Loans and 2.00% per annum for
Eurodollar Rate Loans and Letter of Credit Fees and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level

   Consolidated
Leverage Ratio    Eurodollar
Rate/Letters of
Credit     Base
Rate  

1

   > 4.00 to 1.00      2.00 %      1.00 % 

2

   £ 4.00 to 1.00 but > 3.50 to 1.00      1.75 %      0.75 % 

3

   £ 3.50 to 1.00      1.50 %      0.50 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. A Eurodollar Rate
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Revolving Credit Facility or any Series of the Incremental Term
Loan Facility, a Lender that has a Commitment with respect to such Facility or
holds a Term A Loan, a Revolving Credit Loan or an Incremental Term Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” means Barclays Capital, in its capacity as sole lead arranger and
Barclays Capital, PNC Capital Markets, LLC, SunTrust Robinson Humphrey, Inc. and
Wells Fargo Securities LLC, in their capacity as joint bookrunners.

“Assessment Property” has the meaning specified in Section 6.13.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06 and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Barclays Capital” means Barclays Capital Inc.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00% and (c) the Eurodollar Rate that would
be payable on such day for a Eurodollar Rate Loan with a one-month Interest
Period plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Notice” has the meaning specified in Section 4.01(a)(ii)(C)(8).

“Borrower Retained ECF Amount” means, as at any date of determination on or
after the date that is 120 days after the Fiscal Year ended September 30, 2012,
the Excess Cash Flow Amount for each Fiscal Year ended at least 95 days prior to
such date that is not required to be

 

4



--------------------------------------------------------------------------------

applied to the Pro Rata Obligations pursuant to Section 2.05(b)(ii) (which
amount, in the case of the Fiscal Year ending September 30, 2012, shall be
multiplied by the 2012 ECF Pro Ration Amount) minus any portion of such amount
used by the Borrower and its Subsidiaries on or prior to such date of
determination to make (1) Investments pursuant to Section 7.02(c)(iv)(C)(2),
(2) Investments pursuant to Section 7.02(o)(2), (3) Restricted Payments pursuant
to Section 7.06(e)(2), (4) payments of Junior Indebtedness pursuant to
Section 7.14(c)(2) or (5) Capital Expenditures pursuant to Section 7.16(z)(2).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or an Incremental Borrowing, as the context may require.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, means any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Canada Asset Transfer Transactions” means, collectively, an Investment by the
Borrower in Post Canada on or about the Closing Date in an aggregate amount not
to exceed $80,000,000 (subject to customary purchase price adjustments), the
proceeds of which will be used for the purchase on or about the Closing Date by
Post Canada of substantially all of the assets of Post Foods Canada Corp.

“CapEx Carryover Amount” has the meaning specified in Section 7.16.

“CapEx/Revenue Ratio” means, with respect to any fiscal year of a entity or
business acquired in a Permitted Acquisition, the quotient obtained by dividing
(a) the amount of Capital Expenditures (determined in accordance with GAAP) made
by such acquired entity or business during such fiscal year by (b) the
consolidated revenues of such acquired entity or business for such fiscal year
(in each case as set forth in the audited financial statements of such acquired
entity or business for such fiscal year or, if such audited financial statements
are not available, as set forth in the most recent financial statements of such
acquired entity or business delivered to the Borrower or any Subsidiary by such
acquired entity or business or the seller thereof in connection with the
purchase and sale agreement relating to such Permitted Acquisition or otherwise
in connection with the Borrower’s or such Subsidiary’s consideration of such
Permitted Acquisition (the “Acquired Entity Financial Statements”)).

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or maintenance of
any fixed or capital asset, in each case, that are capitalized in accordance
with GAAP.

“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as

 

5



--------------------------------------------------------------------------------

applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 365 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and maturing no more than 365 days from the time
of the acquisition thereof, and having, at the time of acquisition thereof, a
rating of A-1 (or the then equivalent grade) or better from S&P or P-1 (or the
then equivalent grade) or better from Moody’s; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.

 

6



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with any Loan Party, is a Lender, the Administrative Agent
or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) (1) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its Subsidiaries
taken as a whole to any “person” (as such term is used in Section 13(d)(3) of
the Exchange Act), other than a Permitted Holder or (2) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of the Borrower or its
Subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than a Permitted
Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) after giving effect to any changes to the composition of the board of
directors or other equivalent governing body of the Borrower on or immediately
after the Closing Date in connection with the Transactions, during any period of
12 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of the Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii)

 

7



--------------------------------------------------------------------------------

whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or

(c) a “Change of Control,” “Change in Control” or similar event shall occur
under the Senior Notes or any other Indebtedness of the Borrower or any of its
Subsidiaries with an aggregate principal amount in excess of the Threshold
Amount (to the extent that the occurrence of such event permits the holders of
Indebtedness thereunder to accelerate the maturity thereof or to resell such
other Indebtedness to the Borrower, or requires the Borrower to repay, or offer
to repurchase, such Indebtedness prior to the stated maturity thereof).

“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is February 3, 2012.

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.

“Collateral Agreement” means the guarantee and collateral agreement of even date
herewith executed and delivered by the Loan Parties and substantially in the
form of Exhibit G.

“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, the Foreign Security Documents, each of the mortgages, collateral
assignments, supplements to all of the foregoing, security agreements, pledge
agreements, control agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.11, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment, a Revolving Credit Commitment, an
Incremental Revolving Commitment or an Incremental Term Loan Commitment, as the
context may require.

“Commitment Fee Rate” means (a) from the Closing Date to the date following the
Closing Date on which a Compliance Certificate is delivered pursuant to
Section 6.02(a) in respect of the first full fiscal quarter following the
Closing Date, 0.50% and (b) thereafter, the

 

8



--------------------------------------------------------------------------------

applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level

   Consolidated
Leverage Ratio    Commitment Fee
Rate  

1

   > 4.00 to 1.00      0.50 % 

2

   £ 4.00 to 1.00      0.375 % 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).

Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing or (c) an Incremental Borrowing, which shall be
substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus the following,
without duplication, to the extent deducted in calculating such Consolidated Net
Income: (a) Consolidated Interest Charges, (b) the provision for Federal, state,
local and foreign income and franchise taxes payable (calculated net of Federal,
state, local and foreign income tax credits) and other taxes, interest and
penalties included under GAAP in income tax expense (provided that such amounts
in respect of any Subsidiary shall be included in this clause (b) only to the
extent that a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower by such Subsidiary without prior
approval (that has not been obtained), pursuant to the terms of its Organization
Documents and all agreements, instruments, judgments, decrees,

 

9



--------------------------------------------------------------------------------

orders, statutes, rules and governmental regulations applicable to such
Subsidiary or its stockholders), (c) depreciation and amortization expenses
(including amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period),
(d) other non-recurring expenses, write-offs, write-downs or impairment charges
which do not represent a cash item in such period (or in any future period)
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period and any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts receivable or inventory), (e) non-cash charges or expenses related to
stock-based compensation, (f) cash or non-cash charges constituting Transaction
Costs or incurred by the Borrower and its Subsidiaries by the end of the Fiscal
Year ending September 2013 in connection with severance, restructuring,
retention and integration costs relating to the Spin-Off with respect to the
personnel, assets and operations of the Borrower and its Subsidiaries in an
amount not to exceed $50,000,000 in the aggregate pursuant to this clause (f),
(g) unrealized losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard, (h) one-time deal advisory,
financing, legal, accounting, and consulting cash expenses incurred by the
Borrower and its Subsidiaries in connection with Permitted Acquisitions not
constituting the consideration for the Permitted Acquisition and (i) non-cash
losses and expenses resulting from fair value accounting (as permitted by
Accounting Standard Codification Topic No. 825-10-25 – Fair Value Option or any
similar accounting standard), and minus, without duplication, (i) any amount
included in Consolidated EBITDA for such Measurement Period in respect of
cancellation of debt income arising as a result of the repurchase of Term Loans
by the Borrower pursuant to Section 10.06(b)(vii) and (ii) non-cash gains
included in Consolidated Net Income for such Measurement Period (excluding any
such non-cash gain to the extent it represents the reversal of an accrual or a
reserve for a potential cash gain in any prior period).

Solely for the purpose of the computations of the Consolidated Leverage Ratio,
Senior Secured Leverage Ratio and the Consolidated Interest Coverage Ratio, if
there has occurred a Permitted Acquisition or Disposition of assets during the
relevant period, Consolidated EBITDA shall be calculated on a Pro Forma Basis
(as defined below) pursuant to this definition. For purposes of this definition,
“Pro Forma Basis” means, with respect to the preparation of pro forma financial
statements for the purpose of the adjustment to Consolidated EBITDA (1) relating
to any Permitted Acquisition, on the basis that (A) any Indebtedness incurred or
assumed in connection with such acquisition was incurred or assumed on the first
day of the applicable period, (B) if such Indebtedness bears a floating interest
rate, such interest shall be paid over the pro forma period either at the rate
in effect on the date of such acquisition or the applicable rate experienced
over the period (to the extent known), and (C) all income and expense associated
with the assets or entity acquired in connection with such Permitted Acquisition
for the most recently ended four fiscal quarter period for which such income and
expense amounts are available shall be treated as being earned or incurred by
the Borrower and its Subsidiaries on a pro forma basis for the portion of the
applicable period occurring prior to the date such acquisition or consolidation
has occurred after giving effect to cost savings, operating expenses,
reductions, other operating improvements and acquisition synergies that are
reasonably identifiable and factually supportable, projected by the Borrower in
good faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on

 

10



--------------------------------------------------------------------------------

the first day of such period) as a result of actions taken by the Borrower or
any Subsidiary in connection with such Permitted Acquisition and net of the
amount of actual benefits realized during such period from such actions that are
otherwise included in the calculation of Consolidated EBITDA; provided that
(i) the aggregate amount of cost savings additions made pursuant to this clause
(C) in any four consecutive fiscal quarter period shall not exceed 15% of
Consolidated EBITDA for such period prior to giving effect to this clause
(C) and (ii) at the time any such calculation pursuant to this clause (C) is
made, the Borrower shall deliver to the Administrative Agent a certificate
signed by a Responsible Officer (which may be the Compliance Certificate)
setting forth reasonably detailed calculations in respect of the matters
referred to in this clause (C) as well as the relevant factual support in
respect thereof) and (2) relating to any Disposition of assets, a pro forma
adjustment of Consolidated EBITDA, to include, as of the first day of any
applicable period, such Dispositions, including, without limitation, adjustments
reflecting any non-recurring costs and any extraordinary expenses of any such
permitted asset dispositions consummated during such period calculated on a
basis consistent with GAAP and SEC Regulation S-X of the Securities Exchange Act
of 1934, as amended.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash charge that was paid in a prior period), plus (iii) the Consolidated
Working Capital Adjustment, minus (b) the sum, without duplication, of (i) the
amounts for such period paid in cash by the Borrower and its Subsidiaries from
operating cash flow (and not already reducing Consolidated Net Income) of
(1) scheduled repayments (but not optional or mandatory prepayments) of
Indebtedness for borrowed money of the Borrower and its Subsidiaries (excluding
scheduled repayments of Revolving Credit Loans or Swing Line Loans (or other
loans which by their terms may be re-borrowed if prepaid) except to the extent
the Revolving Credit Commitments (or commitments in respect of such other
revolving loans) are permanently reduced in connection with such repayments) and
scheduled repayments of obligations of the Borrower and its Subsidiaries under
Capital Leases (excluding any interest expense portion thereof), (2) Capital
Expenditures permitted to be made hereunder by the Borrower and its Subsidiaries
pursuant to Section 7.16(1), (3) payments of the type described in clause (f) of
the definition of Consolidated EBITDA, (4) repurchases of Term Loans by the
Borrower pursuant to Section 10.06(b)(vii) and (5) consideration in respect of
Permitted Acquisitions plus (ii) other non-cash gains increasing Consolidated
Net Income for such period (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash gain in
any prior period).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, (x) the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Obligations hereunder and any
Indebtedness in respect of Receivables Program Obligations) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct non-contingent
obligations arising in connection with letters of credit (including standby and
commercial), bankers’

 

11



--------------------------------------------------------------------------------

acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of business and
(ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions to the extent not fixed and payable),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary, minus (y) to the extent included in clause (x), the
Ralcorp Obligations (it being understood that any Indebtedness incurred by the
Borrower or any of its Subsidiaries that constitutes Consolidated Funded
Indebtedness pursuant to clause (x) hereof shall not be subtracted from
Consolidated Funded Indebtedness pursuant to this clause (y) even if such
Indebtedness or the proceeds thereof are used to support, pay or otherwise
satisfy all or any portion of the Ralcorp Obligations).

“Consolidated Interest Charges” means, for any Measurement Period, consolidated
interest expense (net of interest income) for such period whether paid or
accrued and whether or not capitalized (including, without limitation,
amortization of original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Leases, imputed interest with respect to
Attributable Indebtedness, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings,
discounts, yield and other fees and charges (including any interest expense)
related to any Qualified Receivables Transaction and net payments, if any,
pursuant to interest rate Swap Contracts, but excluding amortization of debt
issuance costs), in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for such Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (net of up to $50,000,000 of
unrestricted cash of the Borrower and its Subsidiaries, provided that such cash
is in a deposit account pledged to the Administrative Agent for the benefit of
the Secured Parties on a perfected first-priority basis pursuant to the
Collateral Agreement and subject to a control agreement) as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period taken as a single accounting period
determined in conformity with GAAP; provided that Consolidated Net Income shall
exclude, without duplication, (a) extraordinary gains and extraordinary non-cash
losses for such Measurement Period, (b) the net income of any Subsidiary (other
than a Receivables Subsidiary) during such Measurement Period

 

12



--------------------------------------------------------------------------------

to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary or is a Receivables Subsidiary, except that (x) the Borrower’s equity
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso) and (y) any such loss for such Measurement Period shall be
included to the extent funded with cash contributed by the Borrower or a
Subsidiary and (d) any cancellation of debt income arising from a repurchase of
Term Loans by the Borrower pursuant to Section 10.06(b)(vii).

“Consolidated Senior Secured Debt” means, as of any date of determination,
(x) the aggregate principal amount of Consolidated Funded Indebtedness
outstanding on such date that is secured by a Lien on any asset or property of
any the Borrower or any Subsidiary (including, for the avoidance of doubt,
purchase money Indebtedness and Attributable Indebtedness in respect of Capital
Leases), minus (y) to the extent included in clause (x), the Ralcorp Obligations
(it being understood that any Indebtedness incurred by the Borrower or any of
its Subsidiaries that constitutes Consolidated Senior Secured Debt pursuant to
clause (x) hereof shall not be subtracted from Consolidated Senior Secured Debt
pursuant to this clause (y) even if such Indebtedness or the proceeds thereof
are used to support, pay or otherwise satisfy all or any portion of the Ralcorp
Obligations).

“Consolidated Total Assets” means, as to any Person on any date of
determination, the total assets of such Person and its Subsidiaries, determined
in accordance with GAAP as shown on the most recent balance sheet of the
Borrower delivered pursuant to Section 6.01(a) or (b) on or prior to such date
or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Financial Statements, in each
case after giving pro forma effect to acquisitions or dispositions of Persons,
divisions or lines of business that had occurred on or after such balance sheet
date and on or prior to such date of determination.

“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of the Borrower and its Subsidiaries less
Consolidated Current Liabilities of the Borrower and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working

 

13



--------------------------------------------------------------------------------

Capital of the Person acquired in such Permitted Acquisition as at the time of
such acquisition exceeds (or is less than) the Consolidated Working Capital of
the Person acquired at the end of such period (in each case, substituting the
Person acquired for the Borrower and its Subsidiaries in the calculation of such
acquired Consolidated Working Capital).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” means a notice of (a) a conversion of Term
Loans or Revolving Credit Loans from one Type to the other or (b) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A-2.

“Cost Estimate” has the meaning specified in Section 6.13.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Facility, (i) the Base Rate plus
(ii) the Applicable Rate applicable to Base Rate Loans under such Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (y) with respect to all other Obligations, (i) the Base Rate in
respect of the Term A Facility plus (ii) the Applicable Rate applicable to Base
Rate Loans under the Term A Facility plus (iii) 2% per annum, in each case to
the fullest extent permitted by applicable Laws, and (b) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, with
respect to funding obligations in respect of Loans, such Lender notifies the
Administrative Agent

 

14



--------------------------------------------------------------------------------

and the Borrower in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such notice or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent made in good faith belief that
such Lender may not honor its funding obligations, to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent) or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Subsidiary of such Person. For the avoidance of doubt, any issuance of Equity
Interests by the Borrower shall not be a Disposition.

“Distribution Date” means the date on which shares of common stock of the
Borrower were distributed to the shareholders of Ralcorp pursuant to the
Spin-Off.

“Documentation Agents” means Credit Suisse AG, Cayman Islands Branch and
JPMorgan Chase Bank, N.A. in their capacity as co-documentation agents.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary other than a Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code.

 

15



--------------------------------------------------------------------------------

“ECF Percentage” means, for any given Fiscal Year, 50%; provided that if, as of
the last day of such Fiscal Year, the Senior Secured Leverage Ratio is (x) less
than 3.00:1.00 but greater than or equal to 2.00:1.00, the ECF Percentage shall
be 25% or (y) less than 2.00:1.00, the ECF Percentage shall be shall be 0%.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to hazardous materials, substances
or wastes and air and water emissions and discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, (e) natural resource damage or
(f) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

16



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a material Reportable Event with respect to a Pension
Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that the adjusted funding target attainment percentage (as defined in
Section 436(j)(2) of the Code) of any Pension Plan is both less than 80% and
such Pension Plan is more than $5,000,000 underfunded on an adjusted funding
target attainment percentage basis; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (and rounding upward, if necessary, to the next whole multiple of 1/100
of 1.00%) (i) (x) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (y) in the event the rate referenced
in the preceding clause (x) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (z) in the event the rates referenced in the preceding
clauses (x) and (y) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of the Administrative Agent for which the
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (x) one minus (y) the
Applicable Reserve Requirement; provided, however, notwithstanding the
foregoing, at no time will the Eurodollar Rate be deemed to be less than zero
percent per annum.

 

17



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Evidence of Flood Insurance” has the meaning specified in
Section 4.01(a)(ii)(C)(8).

“Excess Cash Flow Amount” has the meaning specified in Section 2.05(b)(ii).

“Excluded Subsidiary” means any (a) Foreign Subsidiary in respect of which
either (i) the pledge of greater than 65.0% of the voting Equity Interests of
such Subsidiary as Collateral or (ii) the guaranteeing by such Subsidiary of the
Obligations would be likely to, in the good faith judgment of the Borrower,
result in adverse tax consequences to the Borrower and its Subsidiaries, taken
as a whole, as a result of Section 956 of the Code, (b) direct or indirect
Subsidiary of a Foreign Subsidiary described in the immediately preceding clause
(a), or (c) Receivables Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding Tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except that in the case of a Foreign Lender that designates
a new Lending Office or becomes a Party to this Agreement pursuant to an
assignment, withholding Taxes shall not be Excluded Taxes to the extent that
such Taxes were not Excluded Taxes with respect to such Foreign Lender or its
assignor, as the case may be, immediately before such designation of a new
Lending Office or assignment; and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Extraordinary Receipt” means any cash received by or paid to any Person as a
result of proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings)
and condemnation awards (and payments in lieu thereof); provided, however, that
an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance or condemnation awards (or payments in lieu thereof) to the extent
that such proceeds or awards are received by any Person in respect of any third
party claim against, or liability of, such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim or liability and the
costs and expenses of such Person with respect thereto.

 

18



--------------------------------------------------------------------------------

“Facility” means the Term A Facility, the Revolving Credit Facility or an
Incremental Facility, as the context may require.

“Facility Cap” has the meaning specified in Section 2.05(b)(i)(B).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on September 30 of each calendar year.

“Flood Determination Form” has the meaning specified in
Section 4.01(a)(ii)(C)(8).

“Flood Documents” has the meaning specified in Section 4.01(a)(ii)(C)(8).

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreign Security Documents” means the collective reference to the security
agreements, debentures, pledge agreements, charges, and other similar documents
and agreements pursuant to which any Loan Party purports to pledge or grant a
security interest in any property or assets located outside the United States
securing the Obligations.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

19



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of

 

20



--------------------------------------------------------------------------------

the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary).

“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder, is a Lender, the Administrative Agent or an Arranger or an
Affiliate of a Lender, the Administrative Agent or an Arranger in its capacity
as a party to such Swap Contract.

“Increased Amount Date” has the meaning specified in Section 2.14.

“Incremental Borrowing” means a borrowing of Incremental Revolving Loans or
Incremental Term Loans, as the context requires.

“Incremental Capacity” has the meaning specified in Section 2.14(a).

“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Loan Lenders’ Incremental
Revolving Commitments and/or the Incremental Term Loan Lenders’ Incremental Term
Loan Commitments at such time and, in each case, but without duplication, the
Credit Extensions made thereunder.

“Incremental Revolving Commitments” has the meaning specified in Section 2.14.

“Incremental Revolving Loan Lender” has the meaning specified in Section 2.14.

“Incremental Revolving Loans” has the meaning specified in Section 2.14.

“Incremental Term Loan Commitments” has the meaning specified in Section 2.14.

“Incremental Term Loan Lender” has the meaning specified in Section 2.14.

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.

“Incremental Term Loans” has the meaning specified in Section 2.14.

 

21



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account is payable (unless being contested in good faith and by
appropriate proceedings) and (ii) earn-outs, hold-backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

22



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Projections” means the consolidated forecasted balance sheet
and statements of income and cash flows of the Borrower and its Subsidiaries in
the most recent form provided to the Administrative Agent by the Borrower prior
to the date hereof.

“Installment Payment Date” has the meaning specified in Section 2.07(a).

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, service marks, trade dress, logos, domain names,
patents, trade secrets, know-how, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each December, March, June and September and the
Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders, nine or 12 months) thereafter, as selected by
the Borrower in its Committed Loan Notice or Conversion/Continuation Notice, as
applicable; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of

 

23



--------------------------------------------------------------------------------

another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
interest in, another Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer relating to such Letter of Credit.

“Joinder Agreement” means an agreement substantially in the form of Exhibit F.

“Junior Indebtedness” has the meaning specified in Section 7.14.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) Barclays Bank PLC, (ii) any other Revolving Credit
Lender that may become an L/C Issuer pursuant to Section 2.03(k), (iii) any
successor issuer of Letters of Credit hereunder or (iv) collectively, all of the
foregoing, in each case, in their respective capacities as an issuer thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

24



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term A Loan, a Revolving Credit Loan, a Swing Line Loan, an
Incremental Revolving Loan or an Incremental Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents and each agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or

 

25



--------------------------------------------------------------------------------

financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means with respect to each of the Term A Facility and the
Revolving Credit Facility, February 3, 2017 and, with respect to any Incremental
Term Loans, each Incremental Term Loan Maturity Date applicable thereto;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Consolidated Leverage Ratio” has the meaning specified in
Section 7.11(a).

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date; provided that: (a) for purposes of determining an amount of
any item included in the calculation of a financial ratio or financial covenant
(other than Consolidated EBITDA) for the fiscal quarter ended March 31, 2012,
such amount for the Measurement Period then ended shall equal such item for such
fiscal quarter multiplied by four; (b) for purposes determining an amount of any
item included in the calculation of a financial ratio or financial covenant
(other than Consolidated EBITDA) for the fiscal quarter ended June 30, 2012,
such amount for the Measurement Period then ended shall equal such item for the
two fiscal quarters then ended multiplied by two; and (c) for purposes of
determining an amount of any item included in the calculation of a financial
ratio or financial covenant (other than Consolidated EBITDA) for the fiscal
quarter ended September 30, 2012, such amount for the Measurement Period then
ended shall equal such item for the three fiscal quarters then ended multiplied
by 4/3. Consolidated EBITDA for periods ending prior to the Closing Date shall
be calculated in accordance with the definition thereof.

“Minimum Interest Coverage Ratio” has the meaning specified in Section 7.11(b).

“Minor Acquisition” means any investment by the Borrower or any Guarantor in the
form of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of capital stock, assets or any combination
thereof) of any other Person; provided that the total cash and non-cash
consideration for such acquisition shall not exceed the greater of $25,000,000
or 1.00% of Consolidated Total Assets.

“MNPI” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policy” has the meaning specified in Section 4.01(a)(ii)(C)(2).

“Mortgaged Property” means real property which becomes subject to a Mortgage
pursuant to Section 4.01 or Section 6.11.

“Mortgages” has the meaning specified in Section 4.01(a)(ii)(C).

 

26



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means with respect to any Disposition by the Borrower or any
of its Subsidiaries, or any Extraordinary Receipt received by or paid to or for
the account of the Borrower or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the out-of-pocket expenses incurred (or reasonably expected
to be incurred) by the Borrower or such Subsidiary in connection with such
transaction, (C) taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction, including any taxes payable as a
result of any gain recognized in connection therewith (the “cash proceeds”);
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall be a reduction of
the Taxes previously taken into account under subclause (C) for purposes of
redetermining Net Cash Proceeds and (D) any reserve for adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP;
provided, further, that if (other than in connection with a Disposition pursuant
to Section 7.05(l)) (x) a Responsible Officer of the Borrower shall deliver a
certificate to the Administrative Agent prior to the date on which a prepayment
of the cash proceeds is required to be made with respect to any Disposition or
Extraordinary Receipt hereunder setting forth that the Borrower intends to
reinvest such cash proceeds in assets useful in the business of the Borrower and
its Subsidiaries within 360 days of receipt of such cash proceeds (provided that
if, prior to the expiration of such 360 day period, the Borrower, directly or
through a Subsidiary, shall have entered into a binding agreement providing for
such investment on or prior to the date that is 180 days after the expiration of
such 360 day period, such 360 day period shall be extended to the date provided
for such investment in such binding agreement) and (y) at the time of delivery
of such certificate and at the time of the proposed reinvestment of such cash
proceeds no Default shall have occurred and be continuing, such cash proceeds
shall not constitute Net Cash Proceeds except to the extent not so reinvested by
the end of such 360-day period (or such additional period, if applicable,
provided for in the proviso to clause (x) above).

“Net Equity Proceeds” means, as at any date of determination, without
duplication, an amount equal to any cash proceeds from a capital contribution
to, or any cash proceeds from the issuance by the Borrower of any common Equity
Interests of the Borrower (other than pursuant to any employee stock or stock
option compensation plan or pursuant to any issuance permitted by
Section 7.02(k) or 7.06(c)), net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, listing fees, discounts or commissions
and brokerage, consultant and

 

27



--------------------------------------------------------------------------------

other fees and charges actually incurred in connection with such issuance or
sale and net of taxes paid or payable as a result of such issuance or sale
(after taking into account any available tax credit or deductions and any tax
sharing arrangements), minus any portion of such amount used by the Borrower and
its Subsidiaries on or prior to such date of determination to make
(1) Investments pursuant to Section 7.02(c)(iv)(C)(3), (2) Investments pursuant
to Section 7.02(o)(3), (3) Restricted Payments pursuant to Section 7.06(e)(3),
(4) payments of Junior Indebtedness pursuant to Section 7.14(c)(3) or
(5) Capital Expenditures pursuant to Section 7.16(z)(3).

“NFIP” has the meaning specified in Section 4.01(a)(ii)(C)(8).

“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.22.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the L/C Issuer, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising solely from one or more of the following: such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing, mortgage or mortgage recording Taxes, any other excise or
property Taxes, or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

 

28



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any investment by the Borrower or any Guarantor in
the form of acquisitions of all or substantially all of the business or a line
of business or a separate operation (whether by the acquisition of capital
stock, assets or any combination thereof) of any other Person if:

(a) the Administrative Agent and the Lenders (or only the Administrative Agent
with respect to any Minor Acquisition) shall receive written notice of such
acquisition not less than twenty (20) days prior to closing (or not less than
five (5) days prior to closing with respect to any Minor Acquisition) together
(except in the case of Minor Acquisitions) with a reasonable summary description
of the relevant acquisition, pro forma projections and financial statements;

(b) the acquired entity, assets or operations shall be in a substantially
similar line of business as the Borrower and its subsidiaries, or a line of
business reasonably related complementary, synergistic or ancillary thereto or
reasonable extensions thereof;

 

29



--------------------------------------------------------------------------------

(c) the board of directors of the acquired company shall have approved the
acquisition prior to closing (except in the case of an acquisition of a
Subsidiary of an entity, or of assets of an entity);

(d) at the time of and immediately after giving effect to any such proposed
acquisition the Borrower shall be in compliance with the financial covenant set
forth in Section 7.11(a) on a pro forma basis; provided that, for purposes of
determining pro forma compliance with Section 7.11(a), if at the time of such
acquisition (but before giving pro forma effect thereto) the Consolidated
Leverage Ratio of the Borrower calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available is
(x) greater than 4.50:1:00, each applicable Maximum Leverage Ratio set forth in
such Section shall be deemed to be 0.50 to 1.00 less than the ratio actually set
forth in such Section and (y) equal to or less than 4.50:1.00, each applicable
Maximum Leverage Ratio set forth in such Section shall be deemed to be 0.25 to
1.00 less than the ratio actually set forth in such Section;

(e) the aggregate amount of such acquisitions made by Loan Parties in Persons
that do not become Loan Parties shall not exceed the greater of (i) $75,000,000
and (ii) 2.75% of Consolidated Total Assets of the Borrower and its
Subsidiaries;

(f) the Borrower shall deliver to the Administrative Agent and the Lenders, at
least three (3) Business Days prior to closing, a certificate of a Responsible
Officer evidencing pro forma compliance with the financial covenant set forth in
Section 7.11(a) (both before and after giving effect to the proposed
acquisition) as set forth in clause (d) above and certifying compliance with the
other requirements of this definition; and

(g) no Default or Event of Default shall have occurred and be continuing as of
the closing date of the proposed acquisition.

“Permitted Capital Expenditure Amount” has the meaning specified in
Section 7.16.

“Permitted Holder” means (a) William P. Stiritz, (b) any of his immediate family
members or (c) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding a
50.1% or more controlling interest of which consist of William P. Stiritz and/or
his immediate family members.

“Permitted Liens” means those Liens permitted pursuant to Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted

 

30



--------------------------------------------------------------------------------

Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) at the time thereof, no Default or Event of
Default shall have occurred and be continuing, (d) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (e) if such Indebtedness being modified, refinanced, refunded, renewed
or extended is secured, the terms and conditions relating to collateral of any
such modified, refinanced, refunded, renewed or extended indebtedness, taken as
a whole, are not materially less favorable to the Loan Parties or the Lenders
than the terms and conditions with respect to the collateral for the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole (and the Liens on any collateral securing any such modified, refinanced,
refunded, renewed or extended Indebtedness shall have the same (or lesser)
priority relative to the Liens on the collateral securing the Obligations),
(f) the terms and conditions (excluding as to collateral, subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, shall not be
materially less favorable to the Loan Parties than the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (g) if
such Indebtedness being modified, refinanced, refunded, renewed or extended was
unsecured, such modification, refinancing, refunding, renewal or extension shall
also be unsecured and (h) such modification, refinancing, refunding, renewal or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” means the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests, Pledged Trust Interests and Pledged Alternative Equity
Interests (each as defined in the Collateral Agreement) required to be delivered
by the Loan Parties pursuant to Section 5.2 of the Collateral Agreement.

“Post Canada” means 0923537 B.C. LTD., a corporation incorporated pursuant to
the laws of the Province of British Columbia, and a wholly-owned Subsidiary of
the Borrower.

“Post US” means Post Foods, LLC, a Delaware limited liability company.

“Prepayment Notice” shall mean a notice of the optional prepayment of Term Loans
and/or Revolving Credit Loans pursuant to Section 2.05(a), which shall be
substantially in the form of Exhibit A-3.

 

31



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank PLC as its reference rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by Barclays Bank PLC in connection with extensions of credit
to debtors) (any change in such rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change).

“Private Lender” has the meaning specified in Section 6.02.

“Pro Forma Financial Statements” has the meaning specified in Section 5.05(d).

“Pro Rata Obligations” means the Loans and the Letters of Credit.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Note” means a promissory note (which, if made to or to the order
of a Loan Party, shall be pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Collateral Documents) evidencing the
obligation of a Receivables Subsidiary or a Special Purpose Vehicle to pay the
purchase price for Receivables or other Indebtedness to the Borrower or any
Subsidiary (or to a Receivables Subsidiary in the case of a transfer to a
Special Purpose Vehicle) in connection with a Qualified Receivables Transaction,
which note shall be repaid from cash available to the maker of such note, other
than cash required to be held as reserves pursuant to Receivables Documents,
amounts paid in respect of interest, principal and other amounts owing under
Receivables Documents and amounts paid in connection with the purchase of newly
generated Receivables.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any such Subsidiary may sell, convey or otherwise
transfer to a Receivables Subsidiary (in the case of a transfer by the Borrower
or any Subsidiary) or to any Special Purpose Vehicle (in the case of a transfer
by a Receivables Subsidiary), or may grant a security interest in, any
Receivables Program Assets (whether existing on the Closing Date or arising
thereafter); provided that: (1) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of a Receivables Subsidiary or Special
Purpose Vehicle (a) is Guaranteed by the Borrower or any Subsidiary (other than
a Receivables Subsidiary), excluding Guarantees of obligations pursuant to
Standard Securitization Undertakings, (b) is recourse to or obligates the
Borrower or any Subsidiary (other than a Receivables Subsidiary) in any way
other than pursuant to Standard Securitization Undertakings, or (c) subjects any
property or asset of the Borrower or any Subsidiary (other than a Receivables
Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction of obligations incurred in such transactions, other than pursuant
to Standard Securitization Undertakings; (2) neither the Borrower nor any
Subsidiary (other than a Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding with a Receivables Subsidiary or a
Special Purpose Vehicle other than on terms no less favorable to the Borrower or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Borrower, other than fees payable in the ordinary
course of business in connection with servicing accounts receivable; and (3) the
Borrower and its Subsidiaries (other than a Receivables Subsidiary) do not have
any obligation to maintain or preserve the financial condition of a Receivables
Subsidiary or a Special Purpose Vehicle or cause such entity to achieve certain
levels of operating results other than Standard Securitization Undertakings.

 

32



--------------------------------------------------------------------------------

“Quarterly Financial Statements” has the meaning specified in Section 6.01(b).

“Ralcorp” means Ralcorp Holdings, Inc., a Missouri corporation.

“Ralcorp Obligations” means indemnification obligations of the Borrower and/or
its Subsidiaries in favor of Ralcorp and/or its subsidiaries in connection with
the Spin-Off.

“Receivables” means all rights of the Borrower or any of its Subsidiaries (other
than a Receivables Subsidiary) to payments (whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), which rights are
identified in the accounting records of the Borrower or such Subsidiary as
accounts receivable.

“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Subsidiary and/or a Receivables
Subsidiary, and (2) each other instrument, agreement and other document entered
into by the Borrower, a Subsidiary or a Receivables Subsidiary relating to the
transactions contemplated by the agreements referred to in clause (a) above.

“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by the Borrower, a Subsidiary or a Receivables Subsidiary
pursuant to the Receivables Documents; (2) all Receivables Related Assets in
respect of Receivables described in clause (1); and (3) all collections
(including recoveries) and other proceeds of the assets described in the
foregoing clauses.

“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of the Borrower, a Subsidiary or a Special Purpose Vehicle (including, without
limitation, Standard Securitization Undertakings).

“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.

 

33



--------------------------------------------------------------------------------

“Receivables Repurchase Obligation” means any obligation of the Borrower or a
Subsidiary (other than a Receivables Subsidiary) in a Qualified Receivables
Transaction to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
Receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the Borrower or a
Subsidiary (other than a Receivables Subsidiary).

“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by the Borrower or any Subsidiary in connection with the transactions
contemplated by a Qualified Receivables Transaction, which Subsidiary engages in
no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Subsidiary by the
Borrower’s Board of Directors. Any such designation by the Board of Directors
shall be evidenced by filing with the Administrative Agent of a board resolution
of the Borrower giving effect to such designation and an officers’ certificate
certifying, to the best of such officers’ knowledge and belief after consulting
with counsel, that such designation, and the transactions in which the
Receivables Subsidiary will engage, comply with the requirements of the
definition of Qualified Receivables Transaction.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice or Conversion/Continuation Notice, as applicable, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of the Incremental Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Incremental Term
Loan Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

34



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of corporate finance, treasurer, assistant treasurer
or controller of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent or any thereof) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. As of the Closing Date, the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders is $175,000,000.

 

35



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time and the
Credit Extensions made thereunder.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations or Swing Line Loans outstanding at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Same Day Funds” means immediately available funds.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank; provided that, notwithstanding anything to the
contrary herein or in any other Loan Document, (i) each commodity Swap Contract
shall have an explicit dollar cap (each, a “Commodity Swap Collateral Cap”) on
the extent to which the obligations to the Hedge Bank under such Swap Agreement
may be secured by the Collateral and the aggregate amount of all Commodity Swap
Collateral Caps shall not exceed $35,000,000 (it being understood that any
obligations to a Hedge Bank under any such Swap Contract exceeding such
individual or aggregate Commodity Swap Collateral Cap shall be deemed for all
purposes hereof and of the other Loan Documents not to be incurred under a
Secured Hedge Agreement, and such obligations shall not constitute Obligations
for purposes of this Agreement or the other Loan Documents), (ii) at the time
that any commodity Swap Contract is entered into that is intended to be secured
by the Collateral the Borrower shall notify the Administrative Agent of the
Hedge Bank party thereto and the Commodity Swap Collateral Cap associated
therewith and (iii) if reasonably requested by the Administrative Agent, in each
case in order to preserve and protect the priority of the Lien of the
Administrative Agent for the benefit of the Secured Parties securing the
Obligations under the Mortgages and the other Collateral Documents, the Borrower
shall take such further actions, including obtaining date down title searches
showing no material intervening Liens that would be prior to the Lien of the
Mortgages or the other Collateral Documents, obtaining endorsements to title
insurance policies, filing Mortgage modifications and taking such other actions
as may be contemplated by Section 6.15.

 

36



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, with respect to any Secured Cash Management Agreement, the Cash
Management Banks, with respect to any Secured Hedge Agreement, the Hedge Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Seller’s Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Receivables Subsidiary to which Receivables
Program Assets have been transferred, including any such debt or equity received
as consideration for or as a portion of the purchase price for the Receivables
Program Assets transferred, or any other instrument through which the Borrower
or any Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the Receivables Program Assets.

“Senior Notes” means the 7.375% senior notes due February 15, 2022 in an
aggregate principal amount not to exceed $775,000,000 outstanding under an
indenture dated February 3, 2012 between the Borrower, as issuer, and the
trustee thereunder.

“Senior Secured Leverage Ratio” means, with respect to any Measurement Period,
the ratio of (a) Consolidated Senior Secured Debt (net of up to $50,000,000 of
unrestricted cash of the Borrower and its Subsidiaries, provided that such cash
is in a deposit account pledged to the Administrative Agent for the benefit of
the Secured Parties on a perfected first-priority basis pursuant to the
Collateral Agreement and subject to a control agreement) as of the last day of
such Measurement Period to (b) Consolidated EBITDA for such Measurement Period,
in each case for the Borrower and its Subsidiaries.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement, entered into by and among the Borrower, Post US and
Ralcorp in connection with the Spin-Off, in substantially the form filed as
Exhibit 2.1 to the Borrower’s registration statement on Form 10, as filed with
the Securities and Exchange Commission on January 9, 2012, as amended prior to
the Closing Date.

“Series” has the meaning specified in Section 2.14.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

37



--------------------------------------------------------------------------------

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by the Borrower and/or any of its Subsidiaries to implement a
Qualified Receivables Transaction.

“Spin-Off” means the distribution of at least 80% of shares of common stock of
the Borrower to the shareholders of Ralcorp and the transactions under the
Spin-Off Documents related thereto.

“Spin-Off Documents” means (a) a separation and distribution agreement, tax
allocation agreement, transition services agreement, employee matters agreement
and other agreements related thereto, in each case delivered to the
Administrative Agent prior to the date hereof and relating to the Spin-Off and
(b) one or more merger agreements, purchase agreements, contribution agreements
or other similar agreements related thereto, in each case delivered to the
Administrative Agent prior to the date hereof pursuant to which certain internal
reorganization transactions of Ralcorp occurred prior to the Distribution Date.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by the Borrower
or any Subsidiary of the Borrower which, in the good faith judgment of the board
of directors of the appropriate company, are reasonably customary in an accounts
receivable transaction, including any Receivables Repurchase Obligation.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

38



--------------------------------------------------------------------------------

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement relating to a transaction
described in clause (a) (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Barclays Bank PLC in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.

“Swing Line Loan Prepayment Notice” means a notice of a prepayment of a Swing
Line Loan pursuant to Section 2.05(a)(ii), which shall be substantially in the
form of Exhibit A-4.

“Swing Line Sublimit” means an amount equal to $15,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Syndication Agents” means PNC Capital Markets, LLC, SunTrust Bank and Wells
Fargo Bank, National Association in their capacity as co-syndication agents.

“Synthetic Lease Obligation” means the monetary obligation of a Person under an
agreement for the use or possession of property (including sale and leaseback
transactions) creating obligations that do not appear on the balance sheet of
such Person but which, upon the application of any Debtor Relief Laws to such
Person, would be characterized as indebtedness of such Person (without regard to
accounting treatment).

 

39



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of one or more simultaneous Term
A Loans of the same Type under the Term A Facility and, in the case of
Eurodollar Rate Loans, having the same Interest Period made pursuant to
Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Closing
Date, the aggregate amount of the Term A Commitments of the Term A Lenders is
$175,000,000.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means a loan made by any Term A Lender under the Term A Facility
pursuant to Section 2.01(a).

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Term Loan” means a Term A Loan and an Incremental Term Loan.

“Term Lender” means a Term A Lender and an Incremental Term Loan Lender.

“Threshold Amount” means $25,000,000.

“Total Facility Amount” means, at any time of determination, the outstanding
aggregate principal amount of Term Loans, the aggregate Revolving Credit
Commitments and (without duplication) any extensions of credit thereunder and
the Incremental Capacity.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

40



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the consummation of the Spin-Off, (b) the
entering into by the Borrower and its Subsidiaries of the Loan Documents to
which they are or are intended to be a party, (c) the issuance of Senior Notes
and (d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

“Transaction Costs” means fees and expenses in connection with the Transaction.

“Transition Services Agreement” means the transition services agreement dated as
of February 3, 2012, between Ralcorp and the Borrower.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit H1-H4, as the context requires.

“Voting Participant” has the meaning specified in Section 10.06(d).

“Voting Participant Notification” has the meaning specified in Section 10.06(d).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

 

41



--------------------------------------------------------------------------------

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) Generally. Subject to Section 1.03(b), all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Annual Financial Statements, except as otherwise
specifically prescribed herein; provided that obligations relating to a lease
that were accounted for by a Person as an operating lease as of the Closing Date
and any similar lease entered into after the Closing Date by such Person shall
be accounted for as obligations relating to an operating lease and not as a
Capital Lease.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.

 

42



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. With respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

Section 1.07 Currency Equivalents Generally; Change of Currency. For purposes of
this Agreement and the other Loan Documents (other than Articles 2, 9 and 10
hereof), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in Dollars, such amounts shall be deemed to refer
to Dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Rate in effect on the Business Day immediately preceding the
date of such transaction or determination. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Liens, Indebtedness or Investment in currencies other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Lien is created,
Indebtedness is incurred or Investment is made. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Borrower’s consent
(not to be unreasonably withheld) to appropriately reflect a change in currency
of any country and any relevant market conventions or practices relating to such
change in currency.

Section 1.08 Timing of Payment and Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

ARTICLE 2.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. (a) The Term A Loans. Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Borrower on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment. The Term

 

43



--------------------------------------------------------------------------------

A Borrowing shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Applicable Percentage of the Term A
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term A Loans shall be denominated in Dollars and may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Revolving Credit Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Revolving
Credit Lender’s Applicable Percentage of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by “pdf” or similar electronic format, in the form of the Committed Loan
Notice or the Continuation/Conversion Notice, as applicable (each, a “Notice”).
Each such Notice must be received by the Administrative Agent not later than
(i) 11:00 a.m. three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans denominated in
Dollars or of any conversion of Eurodollar Rate Loans denominated in Dollars to
Base Rate Loans and (ii) 11:00 a.m. one Business Day prior to the requested date
of any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a minimum principal amount of
$5,000,000 and whole multiples of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Notice shall specify, as
applicable, (1) whether the Borrower is requesting a Term A Borrowing, a
Revolving Credit Borrowing, an Incremental Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (2) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (3) the
principal amount of Loans to be borrowed, converted or continued, (4) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted and (5) if applicable, the duration of the applicable
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit

 

44



--------------------------------------------------------------------------------

Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice or
Continuation/Conversion Notice, as applicable, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 p.m.
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any one time.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the

 

45



--------------------------------------------------------------------------------

period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the aggregate amount of the Revolver Credit Lenders’ Revolving Credit
Commitments at such time, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

46



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to any required adjustment
pursuant to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from the Letter of Credit then proposed to be issued and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article 9 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 9 included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least three Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a

 

47



--------------------------------------------------------------------------------

particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (in writing) that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article 4
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that, unless otherwise agreed to by
the L/C Issuer, any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer

 

48



--------------------------------------------------------------------------------

to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing in Dollars. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 12:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to

 

49



--------------------------------------------------------------------------------

have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

50



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Revolving Credit Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will promptly distribute to such Revolving
Credit Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

51



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which are
determined by a final order of a court of competent jurisdiction to have been
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

52



--------------------------------------------------------------------------------

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each December, March, June, and September, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate per annum of 0.125%,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each December, March, June and September in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Additional L/C Issuers. The Borrower may, at any time and from time to time,
designate one or more additional Revolving Credit Lenders or Affiliates of
Revolving Credit Lenders to act as a letter of credit issuer under the terms of
this Agreement, with the consent of each of the Administrative Agent (which
consent shall not be unreasonably withheld), the other L/C Issuers (which
consent shall not be unreasonably withheld) and such Revolving Credit

 

53



--------------------------------------------------------------------------------

Lender(s) or Affiliate thereof. Any Revolving Credit Lender or Affiliate thereof
designated as a letter of credit issuer pursuant to this Section 2.03(k) shall
be deemed to be the L/C Issuer with respect to Letters of Credit issued or to be
issued by such Revolving Credit Lender, and all references herein and in the
other Loan Documents to the term “L/C Issuer” shall, with respect to such
Letters of Credit, be deemed to refer to such Revolving Credit Lender in its
capacity as L/C Issuer thereof, as the context shall require.

Section 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time in Dollars from time to time on any Business Day during the
Availability Period with respect to the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations at such
time, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Percentage times the amount
of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by “pdf” or similar electronic format. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000 and whole
multiples of $100,000 in excess of that amount, and (ii) the requested borrowing
date, which shall be a Business Day. Unless the Swing Line Lender has received
notice from the Administrative Agent (including at the request of any Revolving
Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

54



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Dollars in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 12:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice in the form of the Prepayment
Notice delivered to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 12:00 p.m.

 

56



--------------------------------------------------------------------------------

(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) one Business Day prior to any date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
(i) the date and amount of such prepayment and (ii) the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any voluntary prepayment of a
Loan pursuant to this Section 2.05(a)(i) shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a)(i) shall be applied as
directed by the Borrower to the installments thereof. All payments made pursuant
to this Section 2.05(a) shall be applied on a pro rata basis to each Lender
holding Loans of the applicable Facility being prepaid.

(ii) The Borrower may, upon notice in the form of the Swing Line Loan Prepayment
Notice delivered to the Swing Line Lender (with a copy to the Administrative
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
12:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be
in a minimum principal amount of $500,000 and in integral multiples of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(b) Mandatory.

(i) (A) If the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05 (except
pursuant to Sections 7.05(j) or 7.05(k)) which results in the realization by
such Person of Net Cash Proceeds in excess of an aggregate amount of $10,000,000
per fiscal year, the Borrower shall prepay (or Cash Collateralize, as
applicable) an aggregate principal amount of Pro Rata Obligations equal to 100%
of such Net Cash Proceeds in excess of such $10,000,000 no later than five
(5) Business Days following receipt thereof by such Person (such prepayments (or
Cash Collateralization) to be applied as set forth in clauses (v) and
(vii) below) and (B) notwithstanding anything to the contrary in subclause
(A) above, if at the time of any Disposition pursuant to Section 7.05(l) the
Total Facility Amount is in excess of $350,000,000 (the “Facility Cap”), the
Borrower shall prepay (or Cash Collateralize, as applicable) an aggregate
principal amount of Pro Rata Obligations equal to 100% of all Net Cash Proceeds
received therefrom no later than five (5) Business Days following receipt
thereof by the Borrower or such Subsidiary (such

 

57



--------------------------------------------------------------------------------

prepayments (or Cash Collateralization) to be applied as set forth in clauses
first and second of clause (v) below and clause (vii) below) but only to the
extent required to reduce the Total Facility Amount to the Facility Cap and, if
after giving effect to the application of proceeds described in clause first of
clause (v) below, there remain any Net Cash Proceeds from the Disposition
pursuant to Section 7.05(l), the Incremental Capacity shall be reduced on a
dollar for dollar basis in an amount equal to such remainder to the extent
required to reduce the Total Facility Amount to the Facility Cap).

(ii) In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending September 30, 2012), the
Borrower shall, no later than 95 days after the end of such Fiscal Year (or, in
the case of the Fiscal Year ending September 30, 2012, 120 days after the end of
such Fiscal Year), prepay (or Cash Collateralize, as applicable) an aggregate
principal amount of Pro Rata Obligations equal to the ECF Percentage of such
Consolidated Excess Cash Flow less an amount equal to the aggregate principal
amount of Term Loans voluntarily prepaid by the Borrower during such Fiscal Year
pursuant to Section 2.05(a) with internally generated cash of the Borrower (and
not from the proceeds of Indebtedness or the sale or issuance of Equity
Interests and excluding any Term Loans purchased pursuant to
Section 10.06(b)(vii)) (such amount, the “Excess Cash Flow Amount”), to be
applied as set forth in clauses (v) and (vii) below); provided that in respect
of the mandatory prepayment required pursuant to this Section 2.05(b)(ii) for
the Fiscal Year ending September 30, 2012, such prepayment shall be in amount
equal to the Excess Cash Flow Amount for such Fiscal Year multiplied by the 2012
ECF Pro Ration Amount.

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.03) the Borrower shall prepay (or Cash
Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such Subsidiary (such
prepayments (or Cash Collateralization) to be applied as set forth in clauses
(v) and (vii) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Subsidiaries and not otherwise included in
clause (i), (ii), or (iii) of this Section 2.05(b), the Borrower shall prepay
(or Cash Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of all Net Cash Proceeds received therefrom in excess
of $10,000,000 per fiscal year no later than five (5) Business Days following
receipt thereof by such Person (such prepayments (or Cash Collateralization) to
be applied as set forth in clauses (v) and (vii) below.

(v) Each prepayment (or Cash Collateralization, as applicable) of Pro Rata
Obligations pursuant to this Section 2.05(b) shall be applied, first, to the
Term Loans held by all Term Lenders in accordance with their Applicable
Percentages (allocated to the next four principal repayment installments thereof
and, thereafter, on a pro rata basis to the remaining principal repayment
installments thereof and the repayment at the final maturity thereof), second,
any excess after the application of such proceeds in accordance with clause
first above, to the Revolving Credit Facility in the manner set forth in clause

 

58



--------------------------------------------------------------------------------

(vii) of this Section 2.05(b) and third, any excess after the application of
such proceeds in accordance with clauses first and second above may be retained
by the Borrower. Any prepayment of a Loan pursuant to this Section 2.05(b) shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Commitments at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings)
(in an aggregate amount equal to 103% of the face amount thereof) in an
aggregate amount sufficient to reduce the Total Revolving Credit Outstandings to
the aggregate Revolving Credit Commitments.

(vii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans held by all Revolving Credit Lenders in accordance with their
Applicable Percentages, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable. Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) shall be applied ratably to the outstanding Revolving Credit
Loans.

Section 2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments of the Revolving Credit Facility
hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations would exceed the Letter of
Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments of Swing Line Loans hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit.

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing, which shall be
no later than the Closing Date.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

 

59



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Revolving Credit Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Commitments
shall be paid on the effective date of such termination.

Section 2.07 Repayment of Loans. (a) Term A Loans. Subject to the last sentence
of Section 2.05(a)(i), the principal amounts of the Term A Loans shall be repaid
in consecutive quarterly installments in the aggregate amounts set forth below
on the dates set forth below (each, an “Installment Payment Date”):

 

Amortization Date

   Term A Loan
Installment  

June 30, 2012

   $ 2,187,500   

September 30, 2012

   $ 2,187,500   

December 31, 2012

   $ 2,187,500   

March 31, 2013

   $ 4,375,000   

June 30, 2013

   $ 4,375,000   

September 30, 2013

   $ 4,375,000   

December 31, 2013

   $ 4,375,000   

March 31, 2014

   $ 6,562,500   

June 30, 2014

   $ 6,562,500   

September 30, 2014

   $ 6,562,500   

December 31, 2014

   $ 6,562,500   

March 31, 2015

   $ 8,750,000   

June 30, 2015

   $ 8,750,000   

September 30, 2015

   $ 8,750,000   

December 31, 2015

   $ 8,750,000   

March 31, 2016

   $ 8,750,000   

June 30, 2016

   $ 8,750,000   

September 30, 2016

   $ 8,750,000   

December 31, 2016

   $ 8,750,000   

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and shall be
in an amount equal to the

 

60



--------------------------------------------------------------------------------

aggregate principal amount of all Term A Loans outstanding on such date;
provided, further that in the event any Incremental Term Loans are made, such
Incremental Term Loans shall be repaid on each Installment Payment Date
occurring on or after the applicable Increased Amount Date as set forth in the
applicable Joinder Agreement.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility, (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.

(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the occurrence of and while any Event of Default as described in
Section 8.01(f) exists, the Borrower shall pay interest on all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders (or with respect to Letter of
Credit Fees or fees payable pursuant to Section 2.09(a), upon the request of the
Required Revolving Lenders), while any Event of Default (other than the Events
of Default described in clauses (b)(i) and (ii) above) exists, the Borrower
shall pay interest on all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

61



--------------------------------------------------------------------------------

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Commitment Fee Rate times
the actual daily amount by which the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Section 4.02 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
December, March, June and September, commencing on March 31, 2012, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears.

(b) Administrative Agent Fee. The Borrower agrees to pay to the Administrative
Agent, for its own account, the fees set forth in the Fee Letter and such other
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) Other Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s Term A Loan and unfunded Revolving Credit
Commitments, a closing fee in an amount separately agreed to by the Borrower and
the Administrative Agent for the benefit of the Lenders on the Closing Date,
payable to such Lender from the proceeds of the Term A Loans as and when funded
on the Closing Date. Such closing fee shall be in all respects fully earned, due
and payable on the Closing Date and non-refundable and non-creditable
thereafter.

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans based on
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the

 

62



--------------------------------------------------------------------------------

Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article 8. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

Section 2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including all fees payable with
respect thereto, in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

63



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Appropriate Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

A notice of the Administrative Agent to any Lender, the L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

64



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article 4 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term A Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the

 

65



--------------------------------------------------------------------------------

Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply unless
such purchase is made by the Borrower pursuant to Section 10.06(b)(vii)).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.14 Incremental Facilities.

(a) The Borrower may by written notice to the Administrative Agent elect to
request prior to the Revolving Commitment Termination Date an increase to the
existing Revolving Commitments (any such increase, the “Incremental Revolving
Commitments”) and/or the establishment of one or more new term loan commitments
(the “Incremental Term Loan Commitments”), by an amount not in excess of
$250,000,000 in the aggregate (such amount, as it may be reduced pursuant to
Section 2.05(b)(i)(B), the “Incremental Capacity”) and not less than $25,000,000
individually; provided that Incremental Revolving Commitments shall not exceed
$100,000,000 in the aggregate. Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period of time as may be agreed to by the Administrative
Agent in its sole discretion) and (ii) the identity of each Lender or other
Person, which must be an Eligible Assignee (each, an “Incremental Revolving Loan
Lender” or “Incremental Term Loan Lender”, as applicable) to whom the Borrower
proposes any portion of such Incremental Revolving Commitments or Incremental
Term Loan Commitments, as applicable, be allocated and the amounts of such
allocations. Any Lender approached to provide

 

66



--------------------------------------------------------------------------------

all or a portion of the Incremental Revolving Commitments or Incremental Term
Loan Commitments may elect or decline, in its sole discretion, to provide a
Incremental Revolving Commitment or an Incremental Term Loan Commitment. Such
Incremental Revolving Commitments or Incremental Term Loan Commitments shall
become effective as of such Increased Amount Date; provided that (i) no Default
or Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable and the extensions of credit to be made thereunder on
such date; (ii) both before and immediately after giving effect to the making of
any Series of Incremental Term Loans, each of the conditions set forth in
Section 4.02 shall be satisfied; (iii) the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 7.11 as of the last
day of the most recently ended Fiscal Quarter and as of the Increased Amount
Date (assuming for such purpose that the relevant ratios shall have been
calculated taking into account all Consolidated Funded Debt outstanding on such
date, Consolidated EBITDA as of the most recently completed Measurement Period
and the Consolidated Interest Charges for such Measurement Period (assuming for
such purpose that such Consolidated Funded Debt had been outstanding on the
first day of and through the end of such Measurement Period and measuring such
ratios against those for the most recently ended period in question set forth in
Section 7.11)) after giving effect to such Incremental Revolving Commitments or
Incremental Term Loan Commitments and the extensions of credit to be made
thereunder on such date, as applicable; (iv) the Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Incremental Revolving Loan Lender(s) or Incremental Term Loan
Lender(s), as applicable, and the Administrative Agent, each of which shall be
recorded in the Register (and each Incremental Revolving Loan Lender and
Incremental Term Loan Lender shall be subject to the requirements set forth in
Section 3.01); (v) the Incremental Facilities shall rank pari passu in right of
security with the Revolving Credit Facility and the Term A Facility, (vi) all
reasonable fees and out-of-pocket expenses owing to the Administrative Agent and
the Lenders (other than a Defaulting Lender) in respect of the Incremental
Revolving Commitments and Incremental Term Loan Commitments shall have been paid
and (vii) the Borrower shall deliver or cause to be delivered legal opinions,
officer’s certificates and such other documents (including modifications of
Mortgages and title insurance endorsements or policies) reasonably requested by
the Administrative Agent in connection with any such transaction. Any
Incremental Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement or, if made on terms identical to the Term A Loans, may constitute a
part of the Term A Facility.

(b) On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Lenders shall assign to each of the
Incremental Revolving Loan Lenders, and each of the Incremental Revolving Loan
Lenders shall purchase from each of the existing Revolving Loan Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Loan Lenders and Incremental
Revolving Loan Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such Incremental Revolving Commitments to
the Revolving Commitments, (ii) each Incremental

 

67



--------------------------------------------------------------------------------

Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder (an “Incremental Revolving Loan”) shall be deemed, for
all purposes, a Revolving Loan and (iii) each Incremental Revolving Loan Lender
shall become a Lender with respect to the Incremental Revolving Commitment and
all matters relating thereto.

(c) On any Increased Amount Date on which any Incremental Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Series and the Incremental Term Loans
of such Series made pursuant thereto.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the Incremental Revolving Commitments and the Incremental Revolving Loan
Lenders or the Series of Incremental Term Loan Commitments and the Incremental
Term Loan Lenders of such Series, as applicable and (ii) in the case of each
notice to any applicable Revolving Credit Lender, the respective interests in
such Revolving Credit Lender’s Revolving Credit Loans, in each case subject to
the assignments contemplated by this Section.

(e) The terms and provisions of the Incremental Term Loans and Incremental Term
Loan Commitments of any Series shall be, except as otherwise set forth herein or
in the Joinder Agreement, identical to the Term A Loans. In any event (i) the
Weighted Average Life to Maturity of all Incremental Term Loans of any Series
shall be no shorter than the Weighted Average Life to Maturity of the Term A
Loans, (ii) the applicable Incremental Term Loan Maturity Date of each Series
shall be no shorter than the latest final maturity date of the Term A Loans, and
(iii) the yield applicable to the Incremental Term Loans of each Series shall be
determined by the Borrower and the applicable new Lenders and shall be set forth
in each applicable Joinder Agreement; provided, however, that if the All-in
Yield applicable to the Incremental Term Loans exceeds the applicable All-in
Yield of the Term A Loans by more than 0.50% per annum, the applicable interest
rate of the Term A Loans shall be increased (without further consent of the
affected Lenders) so that the All-in Yield applicable to the Incremental Term
Loans is not more than 0.50% per annum more than the All-in Yield applicable to
the Term A Loans.

(f) The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans; provided that if the Incremental Revolving
Loan Lenders require an interest rate in excess of the interest rate then
applicable to the Revolving Facility, the interest rate on the Revolving
Facility shall be increased to equal such required rate without further consent
of the affected Lenders.

(g) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent to effect
the provisions of this Section 2.14.

 

68



--------------------------------------------------------------------------------

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

Section 2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize of all L/C Obligations in an amount equal to 103%
of the then Outstanding Amount of all L/C Obligations. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at a bank selected by the Borrower and
reasonably acceptable to the Administrative Agent. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(viii)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral

 

69



--------------------------------------------------------------------------------

furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default (and following application as provided in
this Section 2.15 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Credit Lenders, Required Incremental Term Loan
Lender and Required Term A Lenders and, in addition, Defaulting Lenders shall
not be permitted to vote with respect to any other amendment, modification,
waiver or consent pursuant to Section 10.01 or otherwise direct the
Administrative Agent pursuant to the terms hereof or of the other Loan
Documents; provided that any amendment, modification, waiver or consent
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the

 

70



--------------------------------------------------------------------------------

Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
a commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender in respect of the Revolving
Credit Facility, for purposes of computing the amount of the obligation of each
Revolving Credit Lender that is not a Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each Revolving Credit
Lender that is not a Defaulting Lender in respect of the Revolving Credit
Facility shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each Revolving Credit Lender that is not a
Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(x) the Revolving Credit Commitment of that Revolving Credit Lender that is not
a Defaulting Lender minus (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of that Revolving Credit Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders (and shall pay to such other Lenders any break
funding costs that such other Lenders may incur as a result of such purchase) or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the Revolving
Credit

 

71



--------------------------------------------------------------------------------

Lenders in accordance with their Applicable Percentages of the Revolving Credit
Facility (without giving effect to Section 2.16(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Credit Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Revolving Credit Lender’s having been a Defaulting Lender.

ARTICLE 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Loan Party or the Administrative Agent shall be required to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of Other
Taxes.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, jointly and severally
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within ten days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Loan Party or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
reasonable out of pocket expenses

 

72



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error (so long as such certificate is prepared in a commercially
reasonable manner in accordance with applicable Law).

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, severally indemnify:

(A) the Borrower and the Administrative Agent, and shall make payment in respect
thereof within ten days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy or similar deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e)(ii); and

(B) the Administrative Agent, and shall make payment in respect thereof within
ten days after demand therefor, against (x) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and (z) any Taxes attributable to such Lender’s or L/C Issuer’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register.

Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

73



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) For purposes of this
Section 3.01(e), the term “Lender” includes any L/C Issuer. Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding sentence, the
delivery, completion and execution of documentation and other requested
information described in this subsection (e)(i) (and not, for the avoidance of
doubt, otherwise described in subsection(e)(ii)) shall not be required if in the
Lender’s reasonable judgment such delivery, completion or execution would
subject the Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, on or prior to the date
on which a Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), but only to the extent it is legally entitled to do so,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be reasonably requested by the
recipient), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed

 

74



--------------------------------------------------------------------------------

originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner together with the executed originals of
the applicable IRS Forms.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

75



--------------------------------------------------------------------------------

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction or if any form or certification it previously
delivered becomes obsolete or inaccurate or expires and (B) update any such form
or certification or notify the Borrower and Administrative Agent in writing of
its legal inability to do so.

(f) Treatment of Certain Refunds. At no time shall the Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion exercised
reasonably, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, related to the receipt of such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, such
Lender or the L/C Issuer be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Administrative Agent,
such Lender or the L/C Issuer in a less favorable after-Tax position than the
Administrative Agent, such Lender or the L/C Issuer would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans in
the affected currency or currencies or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in

 

76



--------------------------------------------------------------------------------

each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans or (y) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans (the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate), the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject the Administrative Agent, any Lender or the L/C Issuer to any Tax
(except for Indemnified Taxes covered by Section 3.01 and the imposition of, or
any change in the rate of, any Tax described in clause (a)(ii) or clause
(b) through (d) of the definition of Excluded Tax) on its loans, loan principal,
letters of credit, commitment, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

77



--------------------------------------------------------------------------------

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, the L/C Issuer or any Lender of making, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, any Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent, such Lender or the L/C Issuer, the Borrower
will pay to the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered; provided, that the Borrower shall not be
obligated to pay any such compensation unless the Lender or L/C Issuer
requesting such compensation also is requesting compensation as a result of such
Change in Law from other similarly situated customers under agreements relating
to similar credit transactions that include provisions similar to this
Section 3.04(a).

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered; provided, that the Borrower shall not be obligated to pay
any such compensation unless the Lender or L/C Issuer requesting such
compensation also is requesting compensation as a result of such Change in Law
from other similarly situated customers under agreements relating to similar
credit transactions that include provisions similar to this Section 3.04(b).

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

 

78



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive and binding), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender;
provided, that the Borrower shall not be obligated to pay any such additional
interest unless the Lender requesting such additional interest also is
requesting additional interest from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(e). If a Lender fails to give notice ten days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower (in the case of a borrowing, for a reason other than the failure of
such Lender to make a Loan); or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.14(b) or Section 10.13;

including any foreign exchange losses or loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary and reasonable
administrative fees charged by such Lender in connection with the foregoing.

 

79



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London or other offshore interbank market for Dollars
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender, as specified in
this Section, delivered to the Borrower shall be conclusive absent manifest
error.

Section 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender hereunder, the Borrower
may replace such Lender in accordance with Section 10.13.

Section 3.07 Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, any assignment of rights
by, or the replacement of, a Lender, repayment, satisfaction or discharge of all
other Obligations hereunder, and resignation or replacement of the
Administrative Agent.

ARTICLE 4.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent to the Closing Date. The Closing Date and the
obligation of the L/C Issuer and each Lender to make the initial Credit
Extensions shall, in each case, be subject to the following conditions:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i) a Note executed by the Borrower in favor of each Lender that has requested a
Note at least two Business Days prior to the Closing Date;

 

80



--------------------------------------------------------------------------------

(ii) each Collateral Document set forth on Schedule 4.01(a)(ii), executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank (if applicable);

(B) evidence that all filings under the UCC shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

(C) deeds of trust, trust deeds, deeds to secure debt, mortgages, and landlord
access waivers, each in form and substance reasonably satisfactory to the
Administrative Agent and covering the owned and leased real properties listed on
Schedule 4.01(a)(ii)(C) (together with each other mortgage or similar document
delivered pursuant to Section 6.11, the “Mortgages”), duly executed by the
appropriate Loan Party, together with:

(1) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid;

(2) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem reasonably necessary or
desirable;

(3) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the Closing Date, certified to the
Administrative Agent and

 

81



--------------------------------------------------------------------------------

the issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and acceptable
to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent;

(4) Reserved;

(5) estoppel and consent agreements executed by each of the lessors of the
leased real properties listed on Schedule 4.01(a)(ii)(C), along with (1) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (2) evidence that the applicable lease with respect to such leasehold
interest or a memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or
(3) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent;

(6) without limiting clause (8) below, evidence of the insurance required by the
terms of the Mortgages;

(7) an appraisal of each of the owned properties described on Schedule
4.01(a)(ii)(C) complying with the requirements of the Federal Financial
Institutions Reform, Recovery and Enforcement Act of 1989;

(8) the following documents (collectively, the “Flood Documents”): (A) a
completed standard “life of loan” flood hazard determination form (a “Flood
Determination Form”), (B) if the improvement(s) to the applicable improved real
property is located in a special flood hazard area, a notification to the
Borrower (“Borrower Notice”) and (if applicable) notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, (C) documentation evidencing the Borrower’s receipt of the Borrower Notice
(e.g., countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (D) if the Borrower Notice is

 

82



--------------------------------------------------------------------------------

required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, the Borrower’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”);
and

(9) such appraisals, legal opinions and other customary documents as the
Administrative Agent may reasonably request with respect to such Mortgage or
Mortgaged Property; and

(D) any other documents and instruments as may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent valid and subsisting first priority perfected Liens on the properties
purported to be subject to the Collateral Documents set forth on Schedule
4.01(a)(ii), enforceable against all third parties in accordance with their
terms;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) an opinion from (A) Bryan Cave LLP, counsel to the Loan Parties, and
(B) local or other counsel in each of the jurisdictions listed on Schedule
4.01(a)(iv), in each case as reasonably requested by the Administrative Agent,
in the case of each of clauses (A) and (B), in form and substance reasonably
satisfactory to the Administrative Agent;

(v) a certificate attesting to the Solvency of the Borrower and its Subsidiaries
(taken as a whole) on the Closing Date after giving effect to the Transaction,
from the Chief Financial Officer of the Borrower;

(vi) a certificate attesting to the compliance with clauses (c), (d), (h), (j),
(k), (l) of this Section 4.01 on the Closing Date from a Responsible Officer of
the Borrower;

(vii) a Committed Loan Notice pursuant to Section 2.02;

(viii) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties; and

(b) All reasonable fees and out-of-pocket expenses required to be paid and
invoiced on or before the Closing Date shall have been, or concurrently with the
closing of the Transaction shall be, paid in full in cash.

 

83



--------------------------------------------------------------------------------

(c) Prior to or substantially concurrently with (including on the same Business
Day as) the initial Credit Extension on the Closing Date, the Spin-Off shall
have been consummated.

(d) After giving effect to consummation of the Transactions on the Closing Date,
the Borrower and its Subsidiaries shall have outstanding no Indebtedness or
preferred Equity Interests other than (i) the Loans and L/C Obligations,
(ii) the Senior Notes in an aggregate principal amount not to exceed
$775,000,000, the proceeds of which shall have been applied to consummate the
Spin-Off, and (iii) Indebtedness permitted by Section 7.03(b).

(e) The Administrative Agent and the Lenders shall have received the Annual
Financial Statements.

(f) The Administrative Agent and the Lenders shall have received the Pro Forma
Financial Statements.

(g) The Administrative Agent shall have received on or prior to the Closing Date
all documentation and other information reasonably requested in writing by them
at least five Business Days prior to the Closing Date in order to allow the
Administrative Agent and the Lenders to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

(h) All approvals, consents, exemptions, authorizations, or other actions by, or
notices to, or filings with, any Governmental Authority or any other Person
necessary or required for the consummation of the Transaction have been received
and all applicable waiting periods in connection with the Transaction have
expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries or that
could seek or threaten any of the foregoing, and no Law or regulation shall be
applicable that has such effect.

(i) The Administrative Agent shall have received a certificate from the
Borrower’s insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 6.06 is in full
force and effect, together with endorsements naming the Administrative Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 6.06.

(j) The representations and warranties of the Borrower and each other Loan Party
contained in Article V hereof shall be true and correct in all material
respects; provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.

(k) There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the Transactions, the financing thereof or any of
the other transactions contemplated by the Loan Documents, or that could
reasonably be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

(l) There has been no change, occurrence or development since September 30, 2011
that could reasonably be expected to have a Material Adverse Effect.

Section 4.02 Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date (other than pursuant to a Conversion/Continuation Notice) is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
that are qualified by materiality shall be true and correct on and as of the
date of such Credit Extension, and each of the representations and warranties of
the Borrower and each other Loan Party contained in any other Loan Document or
in any document furnished at any time under or in connection herewith or
therewith that are not qualified by materiality shall be true and correct in all
material respects on and as of the date of such Credit Extension, except in each
case to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than pursuant to a
Conversion/Continuation Notice) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Closing Date and on the date of each Credit Extension as contemplated by
Section 4.02(a) that:

Section 5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or(c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

85



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

Section 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof), except for (x) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loans Parties in favor of the
Administrative Agent on behalf of the Secured Parties consisting of UCC
financing statements, filings in the United States Patent and Trademark Office
and the United States Copyright Office and Mortgages, (y) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(z), in the case of the consummation of the Transactions, those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Annual
Financial Statements of the Borrower and its Subsidiaries (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (B) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (C) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness to the extent required by GAAP.

 

86



--------------------------------------------------------------------------------

(b) the Quarterly Financial Statements of the Borrower and its Subsidiaries
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject only to normal year-end audit adjustments
and the absence of footnotes, except as otherwise expressly noted therein, and
(B) fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries, as of the date thereof and their results of
operations for the period covered thereby.

(c) Since September 30, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries and the related consolidated pro forma statements of income and
cash flows of the Borrower and its Subsidiaries for the twelve months ending on
the last day of the most recently completed four-fiscal quarters ended at least
45 days before the Closing Date (the “Pro Forma Financial Statements”),
certified by the chief financial officer or treasurer of the Borrower, copies of
which have been furnished to each Lender, (i) were prepared after giving effect
to the Transaction as if the Transaction had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the such statements of income) and (ii) to the Borrower’s knowledge, fairly
present, in all material respects, the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, prepared in accordance with the
provisions of Article 11 of Regulation S-X.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or the consummation of the Transaction, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

Section 5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Section 5.08 Ownership of Property; Liens.

(a) Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries as of the
Closing Date, showing as of the Closing Date the lienholder thereof and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b) and as otherwise permitted by
Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries as of the Closing
Date, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state and record owner thereof. Each Loan Party and each
of its Subsidiaries has good, marketable and insurable fee simple title to the
real property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents. As of the
Closing Date, no Loan Party or Subsidiary of a Loan Party (i) has received
notice, or has knowledge, of any pending or contemplated condemnation proceeding
affecting any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation or (ii) is or could be obligated under any right of first refusal,
option or other contractual right to sell, transfer or otherwise dispose of any
Mortgaged Property or any interest therein.

(d) (i) Schedule 5.08(d)(i) sets forth a complete and accurate list as of the
Closing Date of all leases of real property under which any Loan Party or any
Subsidiary of a Loan Party is the lessee, showing as of the Closing Date the
street address, county or other relevant jurisdiction, state, lessor, lessee and
expiration date thereof. The Administrative Agent has received copies of all
such leases, and there are no defaults under such leases, except those which
would not reasonably be expected to have a Material Adverse Effect.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date thereof.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the obligor or issuer and maturity, if any,
thereof.

Section 5.09 Environmental.

(a) Each of the Loan Parties and its Subsidiaries is and has been in compliance
with all Environmental Laws and has received and maintained in full force and
effect all Environmental Permits required for its current operations, except
where non-compliance could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(b) To the Loan Parties’ knowledge, no Hazardous Materials are present, or have
been released by any Person, whether related or unrelated to any Loan Party in,
on, within, above, under, affecting or emanating from any real property
currently or previously owned, leased or operated by any Loan Party or its
Subsidiaries (i) in a quantity, location, manner or state requiring any cleanup,
investigation or remedial action pursuant to any Environmental Laws, (ii)

 

88



--------------------------------------------------------------------------------

in violation or alleged violation of any Environmental Laws, or (iii) which has
or could given rise to any Environmental Liability, including any claim pursuant
to any Environmental Laws against any Loan Party or its Subsidiaries, except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(c) No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
of the Loan Parties or its Subsidiaries or the any real properties now or
previously owned, leased or operated by the Loan Parties or its Subsidiaries
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

(d) No properties now or, to the Loan Parties’ knowledge, previously owned,
leased or operated by the Loan Parties or its Subsidiaries nor, to the Loan
Parties’ knowledge, any property to which the Loan Parties or its Subsidiaries
has transported or arranged for the transportation of any Hazardous Material is
listed or, to the Loan Parties’ knowledge, proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or cleanup, nor to the knowledge of the Loan Parties, is any such
property anticipated or threatened to be placed on any such list, except as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(e) To the Loan Parties’ knowledge, there are no Environmental Liabilities of
any Loan Parties or its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there are no
facts, conditions, situations or set of circumstances which could reasonably be
expected to result in or be the basis for any such Environmental Liability,
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(f) No Loan Party or its Subsidiaries has assumed or retained any Environmental
Liability of any other Person, except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

This Section 5.09 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.

Section 5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

Section 5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Borrower, there is no proposed tax assessment made in writing against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement with any Person that is not a Loan Party.

 

89



--------------------------------------------------------------------------------

Section 5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) the present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan) did not exceed the
aggregate current fair market value of the assets of such Pension Plan by more
than $5,000,000; (v) as of the most recent valuation date for each Multiemployer
Plan, the potential liability of the Borrower, its Subsidiaries and its
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 or Section 4205 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, is zero; (vi) the Borrower, its Subsidiaries and each of
its ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan; (vii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(viii) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that

 

90



--------------------------------------------------------------------------------

could be subject to Section 4069 or Section 4212(c) of ERISA; and (ix) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

Section 5.13 Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens. As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity other than (i) those specifically
disclosed in Part (b) of Schedule 5.13 and (ii) investments in Subsidiaries. All
of the outstanding Equity Interests in the Borrower have been validly issued and
are fully paid and nonassessable.

Section 5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.15 Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, taken as a whole and as modified
or supplemented by other information so furnished) contains any material

 

91



--------------------------------------------------------------------------------

misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

Section 5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its properties
(including the Act), except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17 Taxpayer Identification Number. The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.

Section 5.18 Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own or possess the right to use, all of the trademarks, service
marks, trade names, trade dress, logos, domain names and all good will
associated therewith, copyrights, patents, patent rights, trade secrets,
know-how, franchises, licenses, and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other Person, except where the failure to own or possess the right
to use any such IP Rights would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Subsidiaries hold all right, title and
interest in and to such IP Rights free and clear of any Lien (other than Liens
permitted by Section 7.01). No slogan or other advertising device, product,
process, method, substance, part or other material or activity now employed, or
now contemplated to be employed, by the Borrower or any Subsidiary infringes
upon, misappropriates or otherwise violates any rights held by any other Person,
except where such infringement, misappropriation or other violation would not
reasonably be expected to have a Material Adverse Effect.

Section 5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

Section 5.20 Collateral Documents. The provisions of the applicable Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject, in the case of any Collateral other than Collateral consisting of
Equity Interests, to Liens permitted by Section 7.01 and, in the case of
Collateral consisting of Equity Interests, to non-consensual Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein. Except for filings completed on or prior to
the Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

92



--------------------------------------------------------------------------------

Section 5.21 Senior Debt. The Obligations constitute “Senior Indebtedness” (or
any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing, any Indebtedness that is
subordinated to the Obligations expressly by its terms.

Section 5.22 Sanctioned Persons. None of the Loan Parties or any of their
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of any Loan Party or any of its Subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Borrower will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise make available such proceeds to any Person, for the purpose
of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

Section 5.23 Foreign Corrupt Practices Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE 6.

AFFIRMATIVE COVENANTS

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit (other than Letters of Credit
which have been Cash Collateralized or as to which other arrangements
satisfactory to the L/C Issuer have been made) shall remain outstanding, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.14 and 6.16) cause each Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in Stockholders’ Equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) (i) in connection with the last fiscal quarter of the Borrower prior to the
Closing Date, within the time period required by Regulation S-X and SEC rules
and (ii) thereafter, in

 

93



--------------------------------------------------------------------------------

connection with each of the first three fiscal quarters of each fiscal year of
the Borrower, as soon as available, but in any event within 45 days after the
end of each such fiscal quarter, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of changes in Stockholders’ Equity, and cash flows for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting, in all material respects, the financial condition, results of
operations, Stockholders’ Equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes (the “Quarterly Financial Statements”);
and

(c) as soon as available, but in any event not later than 60 days after the end
of each fiscal year of the Borrower, an annual budget of the Borrower and its
Subsidiaries on a consolidated basis of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs, if such fiscal
year is the immediately following fiscal year) and on an annual basis for each
fiscal year thereafter.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (in each case which delivery may, unless the Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the

 

94



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, whether or not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that to the
extent any such documents are filed with the SEC, such documents shall be deemed
delivered pursuant to this Section 6.02(c) at the time of and so long as the
Borrower notifies the Administrative Agent (by facsimile or electronic mail) of
the filing with the SEC of any such documents;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt or equity securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request;

(g) as soon as available, but in any event within 60 days after the end of each
fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
and

(h) promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) or referred to in Section 6.03(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (2) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) with respect to the documents required to be delivered pursuant to
Section 6.01(a) or (b) only, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) with respect
to any such documents, the Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents.

 

95



--------------------------------------------------------------------------------

The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower materials “PUBLIC.”

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (“MNPI”) (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information” (and the Administrative Agent agrees that only Borrower Material
marked “PUBLIC” will be made available on such portion of the Platform) and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”

Section 6.03 Notices. Promptly notify the Administrative Agent and each Lender
when a Responsible Officer of the Borrower has knowledge:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority, including in
connection with any tax liabilities, assessments, governmental charges or levies
upon it or its properties or assets and (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence or reasonably expected occurrence of any ERISA Event;

 

96



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b) (which requirement shall be deemed
satisfied by the description thereof in a Form 10-K, Form 10-Q or Form 8-K filed
with the SEC); and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iv).

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

Section 6.04 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, and licenses necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) preserve, maintain, renew and
keep in full force and effect all of its registered patents, trademarks, trade
names, trade dress and service marks, the failure of which to so preserve,
maintain, renew or keep in full force and effect could reasonably be expected to
have a Material Adverse Effect and (d) pay and discharge as the same shall
become due and payable all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.

Section 6.05 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 6.06 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, which insurance (except as to Excluded Subsidiaries) shall
name the Administrative Agent as loss payee (in the case of casualty insurance)
or additional insured (in the case of liability insurance); provided that to the
extent that the Borrower and its Subsidiaries

 

97



--------------------------------------------------------------------------------

are covered by the insurance policies of Ralcorp on the Closing Date, such
insurance policies shall not be required to name the Administrative Agent as
loss payee or additional insured, but the Borrower and its Subsidiaries shall,
no later than 5 Business Days following the Closing Date, obtain insurance
meeting the requirements of this Section 6.06(a) (which insurance shall name the
Administrative Agent as loss payee or additional insured (as applicable)) and
shall deliver to the Administrative Agent a certificate from the Borrower’s
insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to this Section 6.06(a) is in full
force and effect. The Borrower and its Subsidiaries shall enforce their rights
under Article IX of the Separation and Distribution Agreement as in effect on
the date hereof.

(b) Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property, if at any time the area in which the buildings and other
improvements (as described in the applicable Mortgage) are located (i) in an
area with a high degree of seismic activity, obtain earthquake insurance in such
total amount as the Administrative Agent may from time to time reasonably
require or (ii) is designated a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
may from time to time reasonably require, and otherwise to ensure compliance
with the NFIP as set forth in the Flood Laws. Following the Closing Date, the
Borrower shall deliver to the Administrative Agent annual renewals of each
earthquake insurance policy, each flood insurance policy or annual renewals of
each force-placed flood insurance policy, as applicable. In connection with any
amendment to this Agreement pursuant to which any increase, extension, or
renewal of Loans is contemplated, the Borrower shall cause to be delivered to
the Administrative Agent for each Mortgaged Property a Flood Determination Form,
Borrower Notice and Evidence of Flood Insurance, as applicable.

Section 6.07 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.08 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.

Section 6.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and to make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired (but in no event more than one time per fiscal year
of the Borrower and with the Borrower being required to pay all reasonable
out-of-pocket expenses for one visit each fiscal year), upon reasonable advance
notice to the Borrower; provided, however, that when an

 

98



--------------------------------------------------------------------------------

Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, and without limitation as to frequency.

Section 6.10 Use of Proceeds. Use the proceeds of the Credit Extensions for
(a) in the case of the Revolving Facility, working capital, Capital Expenditures
and for other general corporate purposes not in contravention of any Law or of
any Loan Document and (b) in the case of the Term A Facility, on the Closing
Date to fund, in part, the Borrower’s obligations in connection with the
Spin-Off.

Section 6.11 Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition by any Loan Party of any new direct or indirect
Subsidiary (other than any Excluded Subsidiary), or upon a Subsidiary of any
Loan Party ceasing to be an Excluded Subsidiary, the Borrower shall, at the
Borrower’s expense:

(i) Within 30 days (as such time may be extended by the Administrative Agent in
its reasonable discretion) following the creation or acquisition of such
Subsidiary or following such Subsidiary ceasing to be an Excluded Subsidiary,
cause such Subsidiary to (a) become a Guarantor by executing and delivering to
the Administrative Agent a joinder to the Collateral Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose and
(b) deliver to the Administrative Agent such other customary documentation
reasonably requested by the Administrative Agent including, without limitation,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent,

(ii) within 30 days after such formation or acquisition or after such Subsidiary
ceases to be an Excluded Subsidiary, furnish to the Administrative Agent a
description of the real and personal properties of such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent,

(iii) within (x) with respect to any personal property, 30 days and (y) with
respect to any fee owned real property with a fair market value greater than
$5,000,000 (or any material leased real property insofar as the following
provisions call for landlord access waivers), 60 days (as such time may, in
either case, be extended by the Administrative Agent in its reasonable
discretion) after such formation or acquisition or after such Subsidiary ceases
to be an Excluded Subsidiary, cause such Subsidiary and each direct and indirect
parent (to the extent such parent is the Borrower or a Subsidiary) of such
Subsidiary (if it has not already done so):

(A) to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, landlord access waivers and other
collateral and security agreements or supplements thereto, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all pledged Equity Interests in and of

 

99



--------------------------------------------------------------------------------

such Subsidiary, and other instruments reasonably requested by the
Administrative Agent), securing payment of all the Obligations of such
Subsidiary or such parent, as the case may be, and constituting Liens on all
such real and personal properties,

(B) to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting first priority perfected Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
Collateral Agreement and pledge agreements delivered pursuant to this
Section 6.11, enforceable against all third parties in accordance with their
terms; provided that, notwithstanding the foregoing, the Loan Parties shall not
be required to take actions to perfect the security interest of the
Administrative Agent (x) on any property that is covered by a certificate of
title statute of any jurisdiction under the law of which the indication of a
security interest on such certificate is required as a condition of perfection
thereof or (y) if recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition of perfection thereof,

(iv) within (x) with respect to any personal property, 30 days and (y) with
respect to any fee owned real property with a fair market value greater than
$5,000,000, 60 days (as such time may, in either case, be extended by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition or after such Subsidiary ceases to be an Excluded Subsidiary,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i) and (iii) above, and as to such other matters as the
Administrative Agent may reasonably request, and

(v) as promptly as reasonably practicable after such formation or acquisition or
after such Subsidiary ceases to be an Excluded Subsidiary (but in any event on
or before the delivery of any applicable Mortgage delivered pursuant to this
Section 6.11 (and, in the case of Flood Documents, three (3) Business Days
before the delivery of such Mortgage)), deliver, upon the request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to each parcel of real property with a fair market value greater than
$5,000,000 owned by such Subsidiary (including with respect to all Mortgaged
Properties), Mortgage Policies, title reports, surveys and engineering, soils
and other reports, environmental assessment reports and Flood Documents, each in
scope, form and substance reasonably satisfactory to the Administrative Agent.

Notwithstanding any of the foregoing to the contrary, the Collateral shall be
subject to the limitations and exclusions set forth in the applicable Collateral
Documents.

 

100



--------------------------------------------------------------------------------

(b) Upon the acquisition of any fee owned interest in any real property with a
fair market value greater than $5,000,000 (or any material leased real property
insofar as the following provisions call for landlord access waivers) (other
than the real property subject to the requirements of Section 4.01(a)(ii)(C)) by
any Loan Party and if such property shall not already be subject to a perfected
first priority security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, then the Borrower shall, at the Borrower’s
expense:

(i) within 30 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail reasonably satisfactory to the
Administrative Agent,

(ii) within 60 days (as such time may be extended by the Administrative Agent in
its reasonable discretion) after such acquisition,

(A) cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, landlord access waivers, supplemental schedules to this Agreement,
collateral agreement supplements, and other security and pledge agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party and constituting Liens on all such properties,

(B) cause the applicable Loan Party to take whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting first priority
perfected Liens on such property, enforceable against all third parties,

(C) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (A) and (B) above and as to such other matters as the Administrative
Agent may reasonably request, and

(iii) as promptly as practicable after such acquisition (but in any event on or
before the delivery of the applicable Mortgage delivered pursuant to this clause
(b) (and, in the case of Flood Documents, three (3) Business Days before the
delivery of such Mortgage)), deliver, upon the request of the Administrative
Agent in its sole discretion, to the Administrative Agent with respect to such
Mortgage Policies, real property appraisals, title reports, surveys and
engineering, soils and other reports, and environmental assessment reports and
Flood Documents, each in scope, form and substance reasonably satisfactory to
the Administrative Agent.

 

101



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing to the contrary, the Collateral shall be
subject to the limitations and exclusions set forth in the applicable Collateral
Documents.

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem reasonably necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, landlord access waivers, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements; provided that, notwithstanding the foregoing, the Loan
Parties shall not be required to take actions to perfect the security interest
of the Administrative Agent (x) on any property that is covered by a certificate
of title statute of any jurisdiction under the law of which the indication of a
security interest on such certificate is required as a condition of perfection
thereof or (y) if recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition of perfection thereof.

Section 6.12 Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; and, if ordered to do so by a Governmental Authority or otherwise
required pursuant to any Environmental Law, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to address all Hazardous Materials from any of its properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such ordered or required cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

Section 6.13 Preparation of Environmental Reports. At the written request of the
Required Lenders from time to time, but no more than one time for any real
property owned, leased or operated by any Loan Party or its Subsidiaries during
the term of this Agreement (any such real property, an “Assessment Property”)
(unless a Default shall have occurred and be continuing, during which time no
such limitation shall apply) provide to the Lenders within 90 days after such
request, at the expense of the Borrower, a written environmental site assessment
report for any of such real properties described in such request, prepared by an
environmental consulting firm and in form and substance reasonably acceptable to
the Administrative Agent (which acceptance shall not be unreasonably withheld or
delayed), reasonably investigating the presence or absence of Hazardous
Materials and the estimated reasonable cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such real
properties to the extent required by Environmental Law (the “Cost Estimate”);
without limiting the generality of the foregoing, if the Administrative Agent
reasonably determines at any time that a material risk exists that any such
report will not be provided to the Lenders within the time referred to above,
the Administrative Agent may retain an environmental consulting firm to prepare
such report at the expense of the Borrower, and the Borrower hereby grants and
agrees to cause any Subsidiary that owns any real property described in such
request to grant at the time of such request to the Administrative Agent, the
Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to

 

102



--------------------------------------------------------------------------------

enter onto their respective real properties to undertake such an assessment at
reasonable times and with reasonable advance notice, provided that the
Administrative Agent shall request the environmental consulting firm to carry
levels of insurance, if any, as may be customary for the performance of such
assessment. In determining the Cost Estimate, the Borrower’s or the
Administrative Agent’s environmental consulting firm shall reasonably take into
account the existing use of the Assessment Property and the potential use of
institutional controls to address the Hazardous Materials on the Assessment
Property and the availability of risk-based approaches to address any Hazardous
Materials on the Assessment Property.

Section 6.14 Lenders’ Meetings. Participate in an annual meeting of the
Administrative Agent and the Lenders to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and the
Administrative Agent, including by telephonic conference calls) at such time as
may be agreed to by the Borrower and the Administrative Agent.

Section 6.15 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents or Section 6.11, (iii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so; provided that, notwithstanding the foregoing, the Loan Parties shall not
be required to take actions to perfect the security interest of the
Administrative Agent (x) on any property that is covered by a certificate of
title statute of any jurisdiction under the law of which the indication of a
security interest on such certificate is required as a condition of perfection
thereof or (y) if recordation of a security interest with the Federal Aviation
Administration or the International Registry of Mobile Assets is required as a
condition of perfection thereof.

Section 6.16 Ratings. At all times use commercially reasonable efforts to
maintain public ratings issued by Moody’s and S&P with respect to the Borrower
and its senior secured debt.

Section 6.17 Post Closing Obligations. Each of the Loan Parties shall satisfy
the requirements set forth on Schedule 6.17 on or before the date specified for
such requirement in such Schedule or such later date to be determined by the
Administrative Agent in its sole discretion.

 

103



--------------------------------------------------------------------------------

ARTICLE 7.

NEGATIVE COVENANTS

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit (other than Letters of Credit
which have been Cash Collateralized or as to which other arrangements
satisfactory to the L/C Issuer have been made) shall remain outstanding, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document securing the Obligations;

(b) Liens existing on the Closing Date and listed on Schedule 5.08(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
modification, replacement, renewal or extension of the obligations secured or
benefited thereby, to the extent constituting Indebtedness, is permitted by
Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens granted or arising in the ordinary course of
business which secure amounts not overdue for a period of more than 60 days or
if more than 60 days overdue, are unfiled and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

104



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the applicable Person,
and any exceptions on the Mortgage Policies issued in connection with the
Mortgaged Properties reasonably acceptable to the Administrative Agent;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) in the case of Liens securing purchase money Indebtedness and Capital
Leases, (A) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness, and (B) the Indebtedness secured thereby does not
exceed the cost or fair market value of the property, whichever is lower, being
acquired on the date of acquisition, improvements thereto and related expenses;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender on
customary terms; and (ii) with respect to any Liens existing on any property or
asset prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary in
connection with a Permitted Acquisition, such Lien (x) is not created in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be and (y) shall not encumber any other property or assets of the
Borrower or any Subsidiary;

(j) precautionary filings in respect of operating leases; and leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower or any Subsidiary or (ii) secure any Indebtedness;

(k) other Liens on property of Domestic Subsidiaries securing Indebtedness in an
aggregate principal amount and other obligations in an amount which does not
exceed the greater of $35,000,000 and 1.25% of Consolidated Total Assets in the
aggregate;

(l) Liens on property of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted by Section 7.03(g);

(m) Liens arising in connection with a Qualified Receivables Transaction on
Receivables Program Assets permitted to be Disposed of pursuant to
Section 7.05(l) securing Receivables Program Obligations permitted by
Section 7.03(j);

(n) Liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of non-delinquent customs duties in connection with the
importation of goods;

(o) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of letters of credit and
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

105



--------------------------------------------------------------------------------

(p) Liens arising out of conditional sale, consignment, title retention or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

(q) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(r) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(s) Liens on Cash Collateral granted in favor of any Lenders and/or L/C Issuers
created as a result of any requirement or option to Cash Collateralize pursuant
to this Agreement;

(t) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any of its Subsidiaries in the ordinary course of business;

(u) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens under licensing agreements for the use of intellectual property
entered into in the ordinary course of business, and

(x) Liens on cash in an aggregate amount not to exceed the greater of
$15,000,000 and 0.50% of Consolidated Total Assets to secure obligations of the
Borrower or any Subsidiary under commodity Swap Contracts that do not constitute
Obligations.

Section 7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash and
Cash Equivalents;

 

106



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries (i) in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and (ii) in connection with such Person’s purchase of Equity
Interests of Borrower, provided that no cash is actually advanced pursuant to
this clause (ii) unless immediately repaid;

(c) Investments (i) existing on the Closing Date in Subsidiaries existing on the
Closing Date; provided that in the case of this clause (i), any such Investments
in Subsidiaries that are not Loan Parties in the form of intercompany loans by
Loan Parties shall be evidenced by notes that have been pledged (individually or
pursuant to a global note) to the Administrative Agent for the benefit of the
Lenders, (ii) in Loan Parties (including those formed or acquired after the
Closing Date so long as the Borrower and its Subsidiaries comply with the
applicable provisions of Section 6.11), (iii) by Subsidiaries that are not Loan
Parties in Subsidiaries that are not Loan Parties and (iv) by the Borrower or
any other Loan Party in Subsidiaries that are not Loan Parties; provided that,
in the case of this clause (iv), (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Borrower and its Subsidiaries comply with
the applicable provisions of Section 6.11, (C) the aggregate amount of all such
Investments (excluding any such Investments made in connection with the Canada
Asset Transfer Transactions) outstanding at any time during the term of the
Facilities (determined without regard to any write-downs or write-offs of such
Investments) shall not exceed the sum of (1) the greater (x) of $50,000,000 and
(y) 1.75% of Consolidated Total Assets of the Borrower plus (2) so long as the
Consolidated Leverage Ratio of the Borrower calculated as of the last day of the
most recently ended Fiscal Quarter for which financial statements are available
and as of the date of the making of the Investment after giving pro forma effect
to such Investment as if it had occurred on the first day of the applicable
Measurement Period would be less than 3.25:1.00, an amount not to exceed the
Borrower Retained ECF Amount at the time of the making of such Investment plus
(3) any Net Equity Proceeds and (D) any such Investments in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Administrative Agent for the
benefit of the Lenders;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments by the Borrower or any Guarantor in the form of Permitted
Acquisitions;

(f) Guarantees permitted by Section 7.03;

(g) to the extent constituting Investments, transactions expressly permitted
under Sections 7.04 (other than Section 7.04(c)) and 7.14;

(h) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the date hereof and set forth on Schedule 5.08(e)
and any modification, replacement, renewal or extension thereof; provided, that
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this Section 7.02

 

107



--------------------------------------------------------------------------------

and the terms and conditions of such modified, replacement, renewed or extended
Investment shall not be materially less favorable, taken as a whole, to the Loan
Parties than the Investment being modified, replaced, renewed or extended;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(k) Investments to the extent that payment for such Investments is made solely
by the issuance of Equity Interests of the Borrower to the seller of such
Investments;

(l) Subsidiaries of the Borrower may be established or created if the Borrower
and such Subsidiary comply with the requirements of Section 6.11, if applicable;
provided that, in each case, to the extent such new Subsidiary is created solely
for the purpose of consummating a transaction pursuant to an acquisition
permitted by this Section 7.02, and such new Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.11, as
applicable, until the respective acquisition is consummated (at which time the
surviving entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

(m) Investments in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person, in each case, (i) in connection with a Qualified
Receivables Transaction and (ii) constituting a Disposition permitted pursuant
to Section 7.05(l);

(n) Swap Contracts to the extent permitted pursuant to Section 7.03(d);

(o) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, other Investments; provided that in no event shall the
aggregate amount of Investments allowed pursuant to this Section 7.02(o) during
the term of this Agreement (net of any returns of capital on such Investments)
exceed the sum of (1) the greater of (x) $50,000,000 and (y) 1.75% of
Consolidated Total Assets of the Borrower plus (2) so long as the Consolidated
Leverage Ratio of the Borrower calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available and
as of the date of the making of the Investment after giving pro forma effect to
such Investment as if it had occurred on the first day of the applicable
Measurement Period would be less than 3.25:1.00, an amount not to exceed the
Borrower Retained ECF Amount at the time of the making of such Investment plus
(3) any Net Equity Proceeds;

(p) Investments in Term Loans pursuant to Section 10.06(b)(vii);

(q) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons; and

 

108



--------------------------------------------------------------------------------

(r) Investments made in connection with the Canada Asset Transfer Transactions.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under (i) the Loan Documents and (ii) the Senior Notes (and any
Permitted Refinancing of the Senior Notes) in an aggregate principal amount not
to exceed $775,000,000 and any Permitted Refinancing thereof;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing thereof; provided that any such Indebtedness
(including any Permitted Refinancing thereof), to the extent owed by a Loan
Party to a Subsidiary that is not a Loan Party, shall be subordinated to the
payment of the Obligations in a manner reasonably satisfactory to the
Administrative Agent;

(c) (i) Guarantees by the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor, (ii) Guarantees
by any Subsidiary that is not a Loan Party in respect of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary and (iii) Guarantees by
the Borrower or any Guarantor in respect of Indebtedness otherwise permitted
hereunder by Subsidiaries that are not Loan Parties to the extent such Guarantee
constitutes an Investment pursuant to Section 7.02(c)(iv) or 7.02(o);

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party (other than
pursuant to customary netting or set-off provisions);

(e) Indebtedness (i) of the Borrower or any Subsidiary in respect of Capital
Leases and purchase money obligations for fixed or capital assets or (ii) of any
Person acquired in a Permitted Acquisition (so long as such Indebtedness
(A) existed prior to the acquisition of such Person by the Borrower or any
Subsidiary, (B) is not created in contemplation of such acquisition and (C) is
solely the obligation of such Person, and not of the Borrower or any other
Subsidiary), which in the case of each of clauses (i) and (ii) may be secured by
Liens under and within the applicable limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding pursuant to this clause (e) shall not exceed the greater of
(x) $35,000,000 and (y) 1.25% of Consolidated Total Assets of the Borrower;

(f) Indebtedness of the Borrower or any Subsidiary owing to the Borrower or any
Subsidiary to the extent constituting an Investment permitted by Section 7.02(c)
or (r); provided that such Indebtedness, to the extent owed by a Loan Party to a
Subsidiary that is not a Loan Party, shall be subordinated to the payment of the
Obligations in a manner reasonably satisfactory to the Administrative Agent;

 

109



--------------------------------------------------------------------------------

(g) Indebtedness incurred by a Subsidiary that is not organized under the laws
of any political subdivision of the United States, which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(g) and then outstanding, does not exceed the greater of (x) $50,000,000 and
(y) 1.75% of Consolidated Total Assets of the Borrower;

(h) unsecured debt issued by the Borrower; provided that (i) the Consolidated
Leverage Ratio determined on a pro forma basis after giving effect to the
incurrence of such Indebtedness is less than 3.75:1.00, (ii) the stated maturity
of such Indebtedness is not less than 91 days following the Maturity Date for
the Term A Loans and the Weighted Average Life of such Indebtedness is not
shorter than the remaining Weighted Average Life of the Term A Loans, (iii) the
covenants, events of default, guaranty and other terms (excluding as to interest
rate and redemption premium) of such Indebtedness are, taken as a whole, not
materially less favorable to the Borrower and its Subsidiaries than the Senior
Notes and (iv) at the time of incurrence of such Indebtedness, there shall be no
Default and the Borrower shall be in pro forma compliance giving effect to such
incurrence with the covenants set forth in Section 7.11;

(i) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed the greater of (x) $50,000,000 and (y) 1.75% of
Consolidated Total Assets of the Borrower;

(j) Indebtedness in respect of Receivables Program Obligations in an amount not
to exceed the greater of (x) $50,000,000 and (y) 1.75% of Consolidated Total
Assets of the Borrower; provided that (i) the Borrower is in compliance with the
Consolidated Leverage Ratio set forth in Section 7.11(a) as of the last day of
the most recently ended Fiscal Quarter for which financial statements are
available and as of the date of the incurrence of such Indebtedness determined
on a pro forma basis after giving effect to the incurrence of such Indebtedness
and (ii) no Default or Event of Default shall have occurred and be continuing at
the time such Indebtedness is incurred;

(k) the Ralcorp Obligations;

(l) Indebtedness of the Borrower or any of its Subsidiaries consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements incurred in the ordinary course of business;

(m) Indebtedness consisting of obligations of the Borrower or its Subsidiaries
under deferred consideration or other similar arrangements (including earn-outs,
indemnifications, incentive non-competes and other contingent obligations and
agreements consisting of the adjustment of purchase price or similar
adjustments) incurred by such Person in connection with any Permitted
Acquisition or Disposition permitted by Section 7.05 or any other Investment
permitted under Section 7.02; provided that the aggregate principal amount of
all such Indebtedness of Subsidiaries that are not Loan Parties shall not exceed
$50,000,000 in the aggregate at any time outstanding;

 

110



--------------------------------------------------------------------------------

(n) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of bank guarantees, warehouse receipts or similar instruments (other than
letters of credit) issued or created in the ordinary course of business
consistent with past practice, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self insurance, or other Indebtedness with respect to
reimbursement type obligations (other than obligations in respect of letters of
credit) regarding workers compensation claims;

(o) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries;

(p) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

(q) Indebtedness in respect of overdraft facilities, automatic clearinghouse
arrangements, employee credit card programs, corporate cards and purchasing
cards, and other business cash management arrangements in the ordinary course of
business, including Indebtedness arising under or in connection with any Cash
Management Agreement with a Cash Management Bank;

(r) Indebtedness incurred under commercial letters of credit issued for the
account of the Borrower or any of its Subsidiaries in the ordinary course of
business (and not for the purpose of, directly or indirectly, incurring
Indebtedness or providing credit support or a similar arrangement in respect of
Indebtedness) or Indebtedness of the Borrower or any of its Subsidiaries under
letters of credit and bank guarantees backstopped by Letters of Credit issued
under this Agreement; and

(s) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business.

Notwithstanding anything to contrary herein, no Subsidiary shall be permitted to
guarantee the Senior Notes unless such Subsidiary also guarantees the
Obligations.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person and (ii) any Subsidiary, provided
that (A) when any wholly-owned Subsidiary is merging with another Subsidiary,
the wholly-owned Subsidiary shall be the continuing or surviving Person,
(B) when any Guarantor is merging with another Subsidiary, the continuing or
surviving Person shall be a Guarantor and (C) if as a result thereof, the
Borrower owns, directly or indirectly, less of such Subsidiary’s equity
interests than it did prior to the merger, such merger shall also constitute a
Disposition subject to Section 7.05 (and must be permitted by any clause thereof
other than Section 7.05(g));

 

111



--------------------------------------------------------------------------------

(b) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(g)(A));

(c) the Borrower or any Guarantor may effect any Permitted Acquisition or any
other Investment permitted by Section 7.02(k) or (o); provided that (i) in any
such transaction involving the Borrower, the Borrower shall be the continuing or
surviving Person and (ii) in any such transaction involving a Guarantor, the
continuing or surviving Person shall be a Guarantor; and

(d) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution or otherwise) (i) to the Borrower or to a
Guarantor, or (ii) if the transferor is not a Guarantor, to any other
Subsidiary; provided in each case that if the transferor in such a transaction
is a wholly-owned Subsidiary, then the transferee must either be the Borrower or
a wholly-owned Subsidiary.

Section 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including allowing any registrations or any applications
for registration of any immaterial intellectual property to lapse or go
abandoned);

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower to any Subsidiary, or by any
Subsidiary to the Borrower or to a Subsidiary; provided that if the transferor
of such property is the Borrower or a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;

(e) Dispositions of accounts receivable for purposes of collection;

(f) Dispositions of investment securities and Cash Equivalents in the ordinary
course of business;

(g) (A) Dispositions permitted by Section 7.04, (B) Dispositions that constitute
Investments permitted by Section 7.02, and (C) Dispositions that constitute
Restricted Payments permitted by Section 7.06;

 

112



--------------------------------------------------------------------------------

(h) non-exclusive licensing or sublicensing of IP Rights in the ordinary course
of business on customary terms;

(i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;

(j) Dispositions by the Borrower and its Subsidiaries of property not otherwise
permitted under this Section 7.05 (but in any event excluding Receivables
Program Assets); provided that (i) at the time of such Disposition and after
giving effect thereto, no Default shall exist or would result from such
Disposition, (ii) the proceeds of such Disposition are less than the greater of
(x) $20,000,000 and (y) 0.75% of Consolidated Total Assets of the Borrower in
any fiscal year and the greater of (x) $75,000,000 and (y) 2.75% of Consolidated
Total Assets of the Borrower in the aggregate from the Closing Date, (iii) the
consideration received for such property shall be in an amount at least equal to
the fair market value thereof, (iv) no less than 75% of such consideration shall
be paid in cash and (v) the Net Cash Proceeds thereof shall be applied as
required by Section 2.05(b)(i)(A); provided, however, that for the purposes of
clause (iv), the following shall be deemed to be cash: (A) any liabilities (as
shown on the Borrower’s or the applicable Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of its Subsidiaries shall have
been validly released by all applicable creditors in writing and (B) any
securities received by the Borrower or the applicable Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received) within
180 days following the closing of the applicable Disposition;

(k) Dispositions by the Borrower and its Subsidiaries of property acquired after
the Closing Date in Permitted Acquisitions; provided that (i) the Borrower
identifies any such assets to be divested in reasonable detail in writing to the
Administrative Agent on or before the closing date of such Permitted
Acquisition, (ii) the fair market value of the assets to be divested in
connection with any Permitted Acquisition does not exceed an amount equal to
fifteen percent (15%) of the total cash and non-cash consideration for such
Permitted Acquisition and (iii) the Net Cash Proceeds thereof shall be applied
as required by Section 2.05(b)(i)(A); and

(l) Dispositions of Receivables Program Assets in connection with a Qualified
Receivable Transaction; provided that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof,
(ii) no less than 75% of such consideration shall be paid in cash, (iii) the Net
Cash Proceeds thereof shall be applied as required by Section 2.05(b)(i)(B),
(iv) the outstanding amount of Indebtedness in respect of Receivables Program
Obligations shall not exceed the maximum amount permitted to be outstanding
under Section 7.03(j), (v) the Seller’s Retained Interest and all proceeds
thereof shall constitute Collateral (to the extent such interest is required to
be Collateral hereunder) and all necessary steps to perfect a security interest
in such Seller’s Retained Interest for the benefit of the Secured Parties are
taken by the Borrower and its Subsidiaries and (vi) no Default or Event of
Default shall have occurred and be continuing at the time such Disposition is
made.

 

113



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Borrower and each Subsidiary may make Restricted Payments pursuant to
and in accordance with their stock option, stock purchase and other benefit
plans of general application to management, directors or other employees of the
Borrower and its Subsidiaries, as adopted or implemented in the ordinary course
of business;

(e) so long as no Default shall have occurred and be continuing at the time of
any action described in this clause (e) or would result therefrom, the Borrower
may (i) declare and make cash dividends to its stockholders and (ii) purchase,
redeem or otherwise acquire for cash Equity Interests issued by it in an
aggregate amount with respect to clauses (i) and (ii) from and after the Closing
Date not to exceed the sum of (1) the greater of $75,000,000 and 2.75% of
Consolidated Total Assets of the Borrower plus (2) so long as the Consolidated
Leverage Ratio of the Borrower calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available and
as of the date of the making of such dividend, purchase, redemption or
acquisition after giving pro forma effect to such Restricted Payment as if it
had occurred on such last day or such date (as applicable) would be less than
3.25:1.00, an amount not to exceed the Borrower Retained ECF Amount at the time
of the making of such dividend, purchase, redemption or acquisition plus (3) any
Net Equity Proceeds; provided that, in the case of each of clauses (i) and
(ii) above, both before and after giving pro forma effect to any such dividend,
purchase, redemption or acquisition as if such dividend had been paid or
purchase, redemption or acquisition had occurred on the last day of the
preceding fiscal quarter, the Borrower is in compliance with the financial
covenants set forth in Section 7.11;

(f) Investments permitted pursuant to Section 7.02(c);

(g) non-cash repurchases of Equity Interests of the Borrower deemed to occur
(i) upon the non-cash exercise of stock options and warrants or similar equity
incentive awards, and (ii) in connection with the withholding of a portion of
the Equity Interests granted or awarded to a director or an employee to pay for
the taxes payable by such director or employee upon such grant or award;

 

114



--------------------------------------------------------------------------------

(h) the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion;

(i) the Borrower and its Subsidiaries may make Restricted Payments to consummate
the Transaction;

(j) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.06; and

(k) the purchase, redemption, acquisition, cancellation or other retirement for
a nominal value per right of any rights granted to all holders of common stock
of the Borrower pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair take over tactics; provided that
any such purchase, redemption, acquisition, cancellation or other retirement of
such rights is not for the purpose of evading the limitations of this covenant
(all as determined in good faith by a Responsible Officer that is a senior
financial officer of the Borrower).

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to:

(a) transactions between or among Loan Parties or between and among Subsidiaries
that are not Loan Parties;

(b) Qualified Receivables Transactions otherwise permitted hereunder;

(c) the payment of reasonable fees, expenses and compensation (including equity
compensation) to and insurance provided on behalf of current, former and future
officers and directors of the Borrower or any of its Subsidiaries and
indemnification agreements entered into by the Borrower or any of its
Subsidiaries;

(d) employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;

 

115



--------------------------------------------------------------------------------

(e) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect; and

(f) the Transactions and the Canada Asset Transfer Transactions.

Section 7.09 Restrictive Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower hereunder
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that clauses (i) and (iii) shall not prohibit any negative pledge or
similar provision, or restriction on transfer of property, incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person. Notwithstanding the foregoing, this Section 7.09 will not restrict
or prohibit:

(1) restrictions imposed pursuant to an agreement that has been entered into in
connection with a transaction permitted pursuant to Section 7.05 with respect to
the property that is subject to that transaction;

(2) restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03 to the extent that such restrictions apply
only to the property or assets securing such Indebtedness;

(3) provisions restricting subletting or assignment of Contractual Obligations;

(4) restrictions set forth in the Senior Notes as in effect on the Closing Date
or as amended, modified, refinanced, replaced, renewed or extended in a manner
that is not more restrictive and is otherwise permitted hereunder;

(5) to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions contained in Indebtedness permitted under Section 7.03(g), (h) or
(i) so long as such restrictions are no more restrictive to the Borrower and its
Subsidiaries than the restrictions or covenants contained in this Agreement;

(6) to the extent constituting a limitation described in Section 7.09(a)(i),
provisions with respect to the disposition or distribution of assets or property
in joint venture agreements and other similar agreements entered into by the
Borrower and its Subsidiaries in the ordinary course of business;

(7) to the extent constituting the limitation described in Section 7.09(a)(i),
customary restrictions on a Receivables Subsidiary and Receivables Program
Assets effected in connection with a Qualified Receivables Transaction;

 

116



--------------------------------------------------------------------------------

(8) to the extent constituting a limitation described in Section 7.09(a)(i),
restrictions on cash or other deposits or net worth imposed by customers on the
Borrower and its Subsidiaries under contracts entered into in the ordinary
course of business;

(9) to the extent constituting a limitation described in Section 7.09(a)(i),
encumbrances or restrictions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any of its Subsidiaries in any manner material to the Borrower or any of its
Subsidiaries; or

(10) to the extent constituting a limitation described in Section 7.09(a)(i),
encumbrances or restrictions existing under, by reason of or with respect to
customary provisions contained in leases or licenses of intellectual property
and other agreements, in each case, entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business.

Section 7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

Section 7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at the
end of any fiscal quarter of the Borrower during any period set forth below to
be greater than the ratio (the “Maximum Consolidated Leverage Ratio”) set forth
below opposite such period:

 

Period

   Maximum
Consolidated
Leverage
Ratio

Closing Date through September 30, 2012

   5.50:1.00

October 1, 2012 through September 30, 2013

   5.25:1.00

October 1, 2013 through September 30, 2014

   5.00:1.00

October 1, 2014 through September 30, 2015

   4.75:1.00

October 1, 2015 and thereafter

   4.50:1.00

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower during any
period set forth below to be less than the ratio (the “Minimum Interest Coverage
Ratio”) set forth below opposite such period:

 

Period

   Minimum
Interest
Coverage
Ratio

Closing Date through September 30, 2014

   2.50:1.00

October 1, 2014 and thereafter

   2.75:1.00

 

117



--------------------------------------------------------------------------------

Section 7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Lenders.

Section 7.13 Accounting Changes. Make any change in its (a) accounting policies
or reporting practices, except as required by GAAP, or (b) Fiscal Year.

Section 7.14 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated,
unsecured or junior secured Indebtedness (collectively, the “Junior
Indebtedness”) (it being understood that payments of regularly scheduled
interest and principal shall be permitted to the extent not prohibited by the
subordination provisions applicable thereto), except, in each case, so long as
no Default or Event of Default has occurred and is continuing or would be caused
thereby, (a) the refinancing thereof with the proceeds of any Permitted
Refinancing permitted by Section 7.03, (b) the prepayment of Indebtedness of the
Borrower or any Subsidiary owed to the Borrower or any Subsidiary to the extent
not prohibited by the subordination provisions applicable thereto, and
(c) prepayments, redemptions, purchases or other payments made to satisfy Junior
Indebtedness (not in violation of any subordination terms in respect thereof) in
an amount not to exceed the sum of (1) the greater of $35,000,000 and 1.25% of
Consolidated Total Assets of the Borrower plus (2) so long as the Consolidated
Leverage Ratio of the Borrower calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available and
as of the date of the making of such prepayment, redemption, purchase or other
payment after giving pro forma effect to such prepayment, redemption, repurchase
or other payment as if it had occurred on such last day or such date (as
applicable) would be less than 3.25:1.00, an amount not to exceed the Borrower
Retained ECF Amount at the time of the making of such prepayment, redemption,
repurchase or other payment plus (3) any Net Equity Proceeds.

Section 7.15 Sale-Leaseback Transactions. Enter into any sale-leaseback
transaction in which any Loan Party is the seller or the lessee unless the
disposition of assets is permitted under Section 7.05 and the incurrence of
indebtedness is permitted by Section 7.03.

Section 7.16 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for (x) Capital Expenditures made by Ralcorp on
behalf of the Borrower and its Subsidiaries prior to the Closing Date,
(y) Capital Expenditures made in connection with the Canada Asset Transfer
Transactions and (z) Capital Expenditures not exceeding, in the aggregate for
the Borrower and its Subsidiaries an amount equal to the sum of (1) $40,000,000
in each Fiscal Year plus (2) so long as the Consolidated Leverage Ratio of the
Borrower calculated as of the last day of the most recently ended Fiscal Quarter
for which financial statements are available and as of the date of the making of
the Capital Expenditure after giving pro forma effect to such Capital
Expenditure as if it had been made on such last day

 

118



--------------------------------------------------------------------------------

or such date (as applicable) would be less than 3.50:1.00, an amount not to
exceed the Borrower Retained ECF Amount at the time of the making of such
Capital Expenditure plus (3) any Net Equity Proceeds (collectively, such amount,
the “Permitted Capital Expenditure Amount”); provided that if, in any Fiscal
Year, the aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such Fiscal Year is less than $40,000,000 (any remaining
amount, the “CapEx Carryover Amount”), the Borrower and its Subsidiaries may
increase Capital Expenditures in the immediately succeeding Fiscal Year in an
aggregate amount equal to such CapEx Carryover Amount. With respect to any
Fiscal Year during which a Permitted Acquisition is consummated and for each
Fiscal Year subsequent thereto, the Permitted Capital Expenditure Amount
applicable to each such Fiscal Year shall be increased by an amount (or a
pro-rated portion of an amount, in the case of the Fiscal Year in which the
Permitted Acquisition occurs) equal the product of (A) the consolidated revenues
of the acquired entity or business for the Fiscal Year immediately preceding the
consummation of such Permitted Acquisition as set forth in the Acquired Entity
Financial Statements and (B) the quotient obtained by dividing (i) the sum of
the CapEx/Revenue Ratio for the two Fiscal Years immediately preceding
consummation of such Permitted Acquisition by (ii) two.

Section 7.17 Amendments of Indebtedness.

Amend, modify, or change in any manner any term or condition of any Indebtedness
set forth in Schedule 7.03 or any Junior Indebtedness, in each case, in a manner
materially adverse to the Lenders or that would effect a prepayment not
otherwise permitted under Section 7.14.

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the following shall constitute an Event
of Default (each, an “Event of Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.04, 6.10,
or 6.11, or Article 7; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the Administrative Agent or a Lender provides notice
to the Borrower of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading,
in any material respect, when made or deemed made; or

 

119



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness under the Loan Documents and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B), fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case after any applicable grace, cure or notice period, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined, or as such comparable term may be used and defined, in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined, or as
such comparable term may be used and defined, in such Swap Contract) or (B) any
Termination Event (as defined, or as such comparable term may be used and
defined, in such Swap Contract) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as defined, or as such
comparable term may be used and defined, in such Swap Contract) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

120



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article 4 or Section 6.11 shall for any reason (other than pursuant
to the terms hereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby;
or

(m) Transition of Treasury Accounts and Services. On or prior to the day on
which the Transition Services Agreement (as in effect on the date hereof)
terminates, all cash and security account balances held by Ralcorp on behalf of
or in the name of the Borrower and/or its Subsidiaries shall not have been
transferred to accounts in the name of the Borrower or its applicable Subsidiary
at financial institutions designated by the Borrower, or the Borrower shall not
have directed its, and its Subsidiaries’, account debtors to make all payments
on accounts receivables owing to the Borrower or its Subsidiaries to the
Borrower or such Subsidiary (as applicable), or the Borrower shall not have
established standalone cash management programs as contemplated by the
Transition Services Agreement (as in effect on the date hereof).

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (or, in the case of clause 8.02(a) below,
the Required Revolving Credit Lenders), take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

121



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or at law or in equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Guarantor under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the order
specified in Section 6.5 of the Collateral Agreement.

ARTICLE 9.

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Barclays Bank PLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

122



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and potential Hedge Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 and Article 10 (including
Section 10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto; provided that to the extent the L/C Issuer is
entitled to indemnification under this Section 9.01 solely in connection with
its role as the L/C Issuer, only the Revolving Credit Lenders shall be required
to indemnify the L/C Issuer in accordance with this Section 9.01.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

123



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until it
shall have received written notice from a Lender, an L/C Issuer or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.”

No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 9.04 Reliance. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The

 

124



--------------------------------------------------------------------------------

Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub agents.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by the entity serving as Administrative Agent pursuant to this
Section shall also constitute its resignation as the L/C Issuer and Swing Line
Lender, if applicable. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties

 

125



--------------------------------------------------------------------------------

of the retiring L/C Issuer and Swing Line Lender, if applicable, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall

 

126



--------------------------------------------------------------------------------

consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Each Lender (including in its
capacities as a potential Cash Management Bank and as a potential Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion:

(a) to release any Lien to the extent securing the Obligations on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made) and the
termination and payment in full of all obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements in respect of which the
Administrative Agent has received notice pursuant to Section 9.11 (other than
any such agreements as to which other arrangements reasonably satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), (ii) that is
sold as part of or in connection with any sale permitted hereunder or that
constitutes a disposition of Receivables Program Assets permitted pursuant to
Section 7.05(l) or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;

(b) to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreement and Secured Hedge Agreements), the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made) and the termination and payment in full of all obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements in respect
of which the Administrative Agent has received notice pursuant to Section 9.11
(other than any such agreements as to which other arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank have been
made) or (ii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

(c) to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (unless such Person continues to guarantee the
Senior Notes); and

 

127



--------------------------------------------------------------------------------

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Collateral
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
Guarantee of the Obligations under the Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

Section 9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of the Collateral
Agreement or any Collateral by virtue of the provisions hereof or of the
Collateral Agreement or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 9 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE 10.

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (or signed by the
Administrative Agent on behalf of and with the written consent of the Required
Lenders), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a Revolving Credit
Facility without the written consent of the Required Revolving Credit Lenders;

 

128



--------------------------------------------------------------------------------

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.06 or Section 8.02) without the written consent
of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender
directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(f) change (i) Section 8.03 of this Agreement or Section 6.5 of the Collateral
Agreement in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender or (ii) the definition of
“Applicable Percentage”, the order of application or pro rata nature of
application of any reduction in the Commitments or any prepayment of Loans
within or among the Facilities from the application thereof set forth in the
applicable provisions of Sections 2.05(a), 2.05(b) or 2.06(c), or other
provisions in respect of the pro rata application of payments or offers
hereunder under Section 2.12, 2.13 or 10.06(b)(vii) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is an Incremental Term Loan Facility that
is not made part of the Term A Facility, the Required Incremental Term Loan
Lenders of such Series and (iii) if such Facility is a Revolving Credit
Facility, the Required Revolving Credit Lenders;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Incremental
Term Loan Lenders”, “Required Revolving Credit Lenders” or “Required Term A
Lenders” without the written consent of each Lender under the applicable
Facility;

(h) release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(i) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); and

 

129



--------------------------------------------------------------------------------

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders
(ii) if such Facility is an Incremental Term Loan Facility that is not made part
of the Term A Facility, the Required Incremental Term Loan Lenders of such
Series and (iii) if such Facility is a Revolving Credit Facility, the Required
Revolving Credit Lenders;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document, in each case, relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement and
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.

Section 10.02 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, or electronic mail address
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, or electronic
mail address specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept

 

130



--------------------------------------------------------------------------------

notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address or facsimile for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address or facsimile for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to

 

131



--------------------------------------------------------------------------------

enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower except to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereby consents to
such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer and, in respect of the Collateral Documents, any
other Secured Party; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuer
and the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in

 

132



--------------------------------------------------------------------------------

clauses (b), (c), and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transaction and the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, through, under or from any property currently or
formerly owned, leased or operated by the Borrower or any of its Subsidiaries,
or any Environmental Claim or Environmental Liability related in any way to any
of the Loan Parties or any of their respective Subsidiaries or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a
Lender, a third party or by the Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto (collectively, the “Indemnified
Liabilities”); provided

 

133



--------------------------------------------------------------------------------

that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity; provided that in respect of the proviso in
subclause (b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 10.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the

 

134



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees and the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender

 

135



--------------------------------------------------------------------------------

subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) such assignment is by the
Arrangers in connection with the initial syndication of the Facilities
hereunder; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof in the case of assignments of the Term A Facility and ten Business Days
after having received notice thereof in the case of assignments of the Revolving
Credit Facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term A Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

136



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
provided below in clause (vii) or (B) to a Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Borrower Purchases. Notwithstanding anything to the contrary contained in
this Section 10.06 or any other provision of this Agreement, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower may repurchase outstanding Term Loans on the following
basis:

(A) on or prior to the date that occurs one year prior to the applicable
Facility’s Maturity Date, the Borrower may conduct one or more auctions (each,
an “Auction”) to repurchase all or any portion of the applicable Term Loans
(such Term Loans, the “Offer Loans”) of Term Lenders; provided that (1) the
Borrower delivers to the Administrative Agent (for distribution to the Lenders)
a notice of the aggregate principal amount of the Offer Loans that will be
subject to such Auction no later than 12:00 p.m. at least five Business Days (or
such shorter period as may be agreed to by the Administrative Agent) in advance
of a proposed consummation date of such Auction indicating (a) the date on which
the Auction will conclude, (b) the maximum principal amount of the Offer Loans
the Borrower is willing to purchase in the Auction and (c) the range of
discounts to par at which the Borrower would be willing to repurchase the Offer
Loans; (2) the maximum dollar amount of the Auction shall be no less than an
aggregate $10,000,000 or whole multiples of $1,000,000 in excess thereof;
(3) the Borrower shall hold the Auction open for a minimum period of three
Business Days; (4) a Lender who elects to participate in the Auction may choose
to tender all or part of such Lender’s Offer Loans; (5) the Auction shall be
made to the Lenders holding the Offer Loans on a pro rata basis in accordance
with the respective principal amount then due and owing to the applicable Term
Lenders; and (6) the Auction shall be conducted pursuant to such procedures as
the Administrative Agent may establish which are consistent with this
Section 10.06 and are reasonably acceptable to the Borrower, which procedures
must be followed by a Lender in order to have its Offer Loans repurchased;

(B) with respect to all repurchases made pursuant to this Section 10.06, (1) the
Borrower shall pay to the applicable selling Lender all

 

137



--------------------------------------------------------------------------------

accrued and unpaid interest, if any, on the repurchased Offer Loans to the date
of repurchase of such Offer Loans, (2) the Borrower shall represent to each
selling Lender that it is not in possession of any material non-public
information regarding the Borrower or its Subsidiaries or their respective
securities, that could reasonably be expected to have a material effect upon, or
otherwise be material to, such Lender’s decision to assign the Offer Loans to
the Borrower, (3) such repurchases shall not be deemed to be optional
prepayments pursuant to Section 2.05(a), (4) the amount of the Loans so
repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on the Offer Loans, and (5) the purchase
consideration for such Auction shall in no event be funded with the proceeds of
Revolving Credit Loans; and

(C) following a repurchase pursuant to this Section 10.06, the Offer Loans so
repurchased shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold) for all purposes
of this Agreement and all the other Loan Documents, including, but not limited
to (1) the making of, or the application of, any payments to the Lenders under
this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (3) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document.
In connection with any Term A Loans repurchased and cancelled pursuant to this
Section 10.06, the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment

 

138



--------------------------------------------------------------------------------

and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Upon the its receipt of a duly completed and
executed Assignment and Assumption, the Administrative Agent shall record the
information contained therein in the Register. The entries in the Register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s entry), at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided, further, that any bank that is a
Farm Credit Lender that (a) has purchased a participation from CoBank, ACB or
any other Lender that is a Farm Credit Lender in the minimum amount of
$5,000,000 on or after the Effective Date, (b) is, by written notice to the
Borrower and the Administrative Agent (a “Voting Participant Notification”),
designated by such Lender as being entitled to be accorded the rights of a
voting participant hereunder (any such bank so designated, a “Voting
Participant”) and (c) receives the prior written consent of the Borrower and the
Administrative Agent to become a Voting Participant (such consent to be

 

139



--------------------------------------------------------------------------------

required only to the extent and under the circumstances it would be required if
such Voting Participant were to become a Lender pursuant to an assignment in
accordance with Section 10.06(b)(iii)), shall be entitled to vote (and the
voting rights of such Lender from whom it purchased such participation shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender under the applicable Facility with a Commitment and/or
Loans (as applicable) in an amount equal to the Dollar amount of the
participation purchased, on any matter requiring or allowing such Lender from
whom it purchased such participation, in its capacity as a Lender under such
Facility, to provide or withhold its consent, or to otherwise vote on any
proposed action. To be effective, each Voting Participant Notification shall,
with respect to any Voting Participant, (i) state the full name of such Voting
Participant, as well as all contact information required of an assignee as set
forth in Exhibit E-2 hereto and (ii) state the dollar amount and the applicable
Facility of the participation purchased. The Borrower and the Administrative
Agent shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant shall also be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower (such agency being solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs

 

140



--------------------------------------------------------------------------------

after the Participant acquired the applicable participation. A Participant that
would be a Foreign Lender if it were a Lender shall be entitled to the benefits
of Section 3.01 if the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender (provided that all forms
required under Section 3.01(e) shall instead be delivered to the applicable
Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender serving as L/C Issuer or Swing Line Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
such Lender may, (i) upon 30 days’ notice to the Borrower and the other Lenders,
resign as the L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as the Swing Line Lender. In the event of any such resignation as L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of the retiring entity as L/C Issuer or Swing Line
Lender, as the case may be. If any entity serving as L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the entity serving as Swing Line Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender and the acceptance of such appointment by such
successor, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the retiring L/C Issuer to effectively assume the obligations of such L/C Issuer
with respect to such Letters of Credit.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National

 

141



--------------------------------------------------------------------------------

Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations

 

142



--------------------------------------------------------------------------------

owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to all other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have under applicable Law or otherwise. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the unpaid principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or any Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude optional
prepayments and the effects thereof and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, then, to the fullest
extent permitted by law, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement

 

143



--------------------------------------------------------------------------------

and the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender shall have not consented to any proposed
amendment, modification, termination, waiver or consent requiring the consent of
all Lenders or all affected Lenders as contemplated by Section 10.01 and the
consent of the Required Lenders, Required Revolving Credit Lenders, Required
Term A Lenders or Required Incremental Term Loan Lenders, as applicable, has
been obtained, or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender and the L/C Issuer hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender or the L/C
Issuer, as the case may be, as assignor, any Assignment and Acceptance necessary
to effectuate any assignment of such Lender’s or the L/C Issuer’s interests
hereunder in the circumstances contemplated by this Section 10.13.

 

144



--------------------------------------------------------------------------------

Section 10.14 Governing Law; Jurisdiction; Etc. (a) Governing Law. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, UNLESS OTHERWISE
EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

145



--------------------------------------------------------------------------------

Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16 California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

Section 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Syndication Agents are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Syndication Agents, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Syndication
Agents each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor the Syndication Agents has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the

 

146



--------------------------------------------------------------------------------

Arrangers and the Syndication Agents and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers nor the Syndication Agents has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Syndication Agents
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and each Guarantor in accordance with the Act. The Borrower shall, and
shall cause each Guarantor to, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

POST HOLDINGS, INC. By:  

/s/ Robert V. Vitale

  Name:   Robert V. Vitale   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Craig J. Malloy

  Name:   Craig J. Malloy   Title:   Director BARCLAYS BANK PLC, as a Lender,
L/C Issuer, and Swing Line Lender By:  

/s/ Craig J. Malloy

  Name:   Craig J. Malloy   Title:   Director



--------------------------------------------------------------------------------

 

AgFirst Farm Credit Bank,

as a Lender

By:  

/s/ Bruce B. Fortner

  Name:   Bruce B. Fortner   Title:   Vice President



--------------------------------------------------------------------------------

 

BANK OF MONTREAL, CHICAGO BRANCH,

as a Lender

By:  

/s/ Joseph W. Linder

  Name:   Joseph W. Linder   Title:   Vice President



--------------------------------------------------------------------------------

 

BANK OF THE WEST,

as a Lender

By:  

/s/ Roger Lumley

  Name:   Roger Lumley   Title:   Vice President



--------------------------------------------------------------------------------

 

COBANK, ACB,

as a Lender

By:  

/s/ Scott Trauth

  Name:   SCOTT TRAUTH   Title:   VICE PRESIDENT



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Ari Bruger

  Name:   Ari Bruger   Title:   Vice President By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Associate



--------------------------------------------------------------------------------

 

FARM CREDIT SERVICES OF AMERICA, PCA,

as a Lender

By:  

/s/ Steven L. Moore

  Name:   Steven L. Moore   Title:   Vice President



--------------------------------------------------------------------------------

 

FCS FINANCIAL, FLCA,

as a Lender

By:  

/s/ Laura Roessler

  Name:   Laura Roessler   Title:   Senior Lending Officer



--------------------------------------------------------------------------------

 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

as a Lender

By:  

/s/ Jeff Pavlik

  Name:   Jeff Pavlik   Title:   Vice President



--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:  

/s/ Lori Cummins-Meyer

  Name:   Lori Cummins-Meyer   Title:   VP – Large Corporate Banking



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Brendan Korb

  Name:   Brendan Korb   Title:   Vice President



--------------------------------------------------------------------------------

 

PNC BANK N.A., as a Lender By:  

/s/ David A. Burns

  Name:   David A. Burns   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender By:  

/s/ Brad Peterson

  Name:   Brad Peterson   Title:   Executive Director By:  

/s/ Brett Delfino

  Name:   Brett Delfino   Title:   Executive Director



--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

By:  

/s/ John Holland

  Name:   John Holland   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

Sumitomo Mitsui Banking Corporation,

as a Lender

By:  

/s/ Shuji Yabe

  Name:   Shuji Yabe   Title:   Managing Director



--------------------------------------------------------------------------------

 

SUNTRUST BANK,

as a Lender

By:  

/s/ Mark E. Kelley

  Name:   Mark E. Kelley   Title:   Managing Director



--------------------------------------------------------------------------------

 

Union Bank, N.A, as a Lender By:  

/s/ Dana Philbin

  Name:   Dana Philbin   Title:   Vice President



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ Daniel R. Van Aken

  Name:   Daniel R. Van Aken   Title:   Director



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A-1 TO

CREDIT AGREEMENT

FORM OF COMMITTED LOAN NOTICE

Reference is made to the Credit Agreement, dated as of February 3, 2012 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BARCLAYS BANK PLC, as
Administrative Agent.

The undersigned hereby requests (select one):

 

A Borrowing of Term A Loans on [insert Business Day]     

¨

  

Base Rate Loans:

   $ [    ,    ,     ]   

¨

  

Eurodollar Rate Loans, with an initial Interest Period of              month(s):

   $ [    ,    ,     ]   

 

A Borrowing of Revolving Credit Loans on [insert Business Day]     

¨

  

Base Rate Loans:

   $ [    ,    ,     ]   

¨

  

Eurodollar Rate Loans, with an initial Interest Period of              month(s):

   $ [    ,    ,     ]   

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1

The account of the Borrower to which the proceeds of the Loans are to be made
available by Administrative Agent to the Borrower are as follows:

 

  Bank Name:   ________________________________     Bank Address:  
________________________________     ABA Number:  
________________________________     Account Number:  
________________________________     Attention:  
________________________________     Reference:  
________________________________]  

 

1 

Include this sentence in the case of a Revolving Credit Borrowing.

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

Execution Version

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

Date: [                    ]   POST HOLDINGS, INC.   By:  

 

  Name:     Title:  

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A-2 TO

CREDIT AGREEMENT

FORM OF CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit Agreement, dated as of February 3, 2012 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BARCLAYS BANK PLC, as
Administrative Agent.

Pursuant to Section 2.02(a) of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:

1. Term Loans:

 

$[    ,    ,    ]    Eurodollar Rate Loans to be continued with Interest Period
of [        ] month(s) $[    ,    ,    ]    Base Rate Loans to be converted to
Eurodollar Rate Loans with Interest Period of [        ] month(s)
$[    ,    ,    ]    Eurodollar Rate Loans to be converted to Base Rate Loans

2. Revolving Loans:

 

$[    ,    ,    ]    Eurodollar Rate Loans to be continued with Interest Period
of [        ] month(s) $[    ,    ,    ]    Base Rate Loans to be converted to
Eurodollar Rate Loans with Interest Period of          month(s)
$[    ,    ,    ]    Eurodollar Rate Loans to be converted to Base Rate Loans

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

Execution Version

 

Date: [                    ]

    POST HOLDINGS, INC.     By:  

 

    Name:       Title:  

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A-3 TO

CREDIT AGREEMENT

FORM OF PREPAYMENT NOTICE

[Date]

 

To:    Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of February 3, 2012 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BARCLAYS BANK PLC, as
Administrative Agent.

The Borrower hereby gives you notice pursuant to Section 2.05(a)(i) of the
Credit Agreement that it shall be making an optional prepayment under the Credit
Agreement:

 

(A)    Prepayment date  

 

  (B)    Type of Borrowing being repaid   [Term Loan]        [Revolving Credit
Loan]   (C)    Type of rate on Loan that is being prepaid   [Eurodollar Rate
Loans]2        [Base Rate Loans]3   (D)    Amount being prepaid4  

 

  (E)    Interest Periods5  

 

 

 

2 

Notice must be delivered not later than 12:00 P.M. three Business Days before
the date of prepayment.

3 

Notice must be delivered not later than 12:00 P.M. one Business Day before the
date of prepayment.

4

Eurodollar Rate Loans shall be repaid in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Base Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.

5 

Interest Periods are only required if Eurodollar Rate Loans are being prepaid.

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

Execution Version

 

(F)    Any voluntary prepayment set forth in this notice shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 of the Credit Agreement. Subject to Section
2.16 thereof, each such prepayment of the outstanding Term Loans pursuant to
Section 2.05(a)(i) thereof shall be applied as directed by the Borrower to the
installments thereof. All payments made pursuant to Section 2.05(a) of the
Credit Agreement shall be applied on a pro rata basis to each Lender holding
Loans of the applicable Facility being prepaid.

 

EXHIBIT A-3-2



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A-4 TO

CREDIT AGREEMENT

FORM OF PREPAYMENT NOTICE FOR SWING LINE LOANS

[Date]

 

To:    [Swing Line Lender] C.C.:    Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of February 3, 2012 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BARCLAYS BANK PLC, as
Administrative Agent.

The Borrower hereby gives you notice pursuant to Section 2.05(a)(ii) of the
Credit Agreement that it shall be making a prepayment under the Credit
Agreement:

Swing Line Loan:

 

(A)    Prepayment date1  

 

  (B)    Amount being prepaid2  

 

 

 

1 

Notice must be delivered not later than 12:00 P.M. on the date of prepayment.

2 

Any prepayment of a Swing Line Loan shall be in a minimum principal amount of
$500,000 and in integral multiples of $100,000.

 

EXHIBIT A-4-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT B TO

CREDIT AGREEMENT

FORM OF SWING LINE LOAN NOTICE

Reference is made to the Credit Agreement, dated as of February 3, 2012 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among POST HOLDINGS, INC., as Borrower,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BARCLAYS BANK PLC, as Administrative Agent.

Pursuant to Section 2.04 of the Credit Agreement, the Borrower:

hereby requests a Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

The account of the Borrower to which the proceeds of the Swing Line Loans to be
made available by the Swing Line Lender to the Borrower are as follows:

 

  Bank Name:  

 

    Bank Address:  

 

    ABA Number:  

 

    Account Number:  

 

    Attention:  

 

    Reference:  

 

 

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Execution Version

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

Date: [                    ]     POST HOLDINGS, INC.     By:  

 

    Name:       Title:  

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C-1 TO

CREDIT AGREEMENT

FORM OF TERM A NOTE

 

$[1][    ,    ,    ]   [2][mm/dd/yy]   New York, New York

FOR VALUE RECEIVED, POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[        ,        ,        ]) in the
installments referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement, dated as of February 3, 2012 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the Lenders party thereto from time to time, and
BARCLAYS BANK PLC, as Administrative Agent.

The Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.07 of the Credit Agreement.

This Note is one of the “Term A Loan Notes” referred to in the Credit Agreement
and is issued pursuant to and entitled to the benefits of the Credit Agreement,
to which reference is hereby made for a more complete statement of the terms and
conditions under which the Term A Loan evidenced hereby was made and is to be
repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, the Borrower, the Administrative Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

[1] Lender’s Term A Loan Commitment.

[2] Closing Date.

 

EXHIBIT C-1-1



--------------------------------------------------------------------------------

Execution Version

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT C-1-2



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

POST HOLDINGS, INC. By:  

 

Name:   Title:  

 

EXHIBIT C-1-3



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT C-2 TO

CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

 

$[1][    ,    ,    ]   [2][mm/dd/yy]   New York, New York

FOR VALUE RECEIVED, POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [DOLLARS]
($[        ,        ,        ]) and (b) the unpaid principal amount of all
advances made by Payee to the Borrower as Revolving Credit Loans under the
Credit Agreement referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement, dated as of February 3, 2012 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among POST HOLDINGS, INC., the Lenders party thereto from time to time,
and BARCLAYS BANK PLC, as Administrative Agent.

This Note is one of the “Revolving Credit Notes” referred to in the Credit
Agreement and is issued pursuant to and entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loans evidenced hereby were made and
are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, the Borrower, the Administrative Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

 

[1] Lender’s Revolving Credit Commitment.

[2] Closing Date.

 

EXHIBIT C-2-1



--------------------------------------------------------------------------------

Execution Version

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT C-2-2



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

POST HOLDINGS, INC. By:  

 

Name:   Title:  

 

EXHIBIT C-2-3



--------------------------------------------------------------------------------

Execution Version

 

TRANSACTIONS ON

REVOLVING CREDIT NOTE

 

Date

 

Amount of Loan

Made This Date

 

Amount of Principal

Paid This Date

 

Outstanding Principal

Balance This Date

 

Notation Made By

                                       

 

EXHIBIT C-2-4



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT D TO

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [Chief Executive Officer, Chief Financial Officer, Treasurer,
Controller] of POST HOLDINGS, INC. (the “Borrower”).

2. I have reviewed the terms of that certain Credit Agreement, dated as of
February 3, 2012 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among POST
HOLDINGS, INC., each Lender from time to time party hereto, and BARCLAYS BANK
PLC, as Administrative Agent, and I have made, or have caused to be made under
my supervision, a review in reasonable detail of the transactions and condition
of the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [                    ] pursuant to
Section 6.02(a) of the Credit Agreement.

 

POST HOLDINGS, INC. By:  

 

Name:   Title:   [Chief Executive Officer, Chief Financial Officer, Treasurer,
Controller]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

Execution Version

 

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

[NOTE TO DRAFT: To be conformed to final Credit Agreement]

 

1.   Consolidated EBITDA1: (i) + (ii) - (iii) =      $[    ,    ,    ]         
Means, at any date of determination, an amount equal to        (i)  
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period,:     
$[    ,    ,    ]        (ii)   plus the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income          (a)  
Consolidated Interest Charges:      $[    ,    ,    ]          (b)   the
provision for Federal, state, local and foreign income and franchise taxes
payable (calculated net of Federal, state, local and foreign income tax     
$[    ,    ,    ]   

 

1 

Solely for the purpose of the computations of the Consolidated Leverage Ratio,
Senior Secured Leverage Ratio and the Consolidated Interest Coverage Ratio, if
there has occurred a Permitted Acquisition or Disposition of assets during the
relevant period, Consolidated EBITDA shall be calculated on a Pro Forma Basis
(as defined below) pursuant to this definition. For purposes of this definition,
“Pro Forma Basis” means, with respect to the preparation of pro forma financial
statements for the purpose of the adjustment to Consolidated EBITDA (1) relating
to any Permitted Acquisition, on the basis that (A) any Indebtedness incurred or
assumed in connection with such acquisition was incurred or assumed on the first
day of the applicable period, (B) if such Indebtedness bears a floating interest
rate, such interest shall be paid over the pro forma period either at the rate
in effect on the date of such acquisition or the applicable rate experienced
over the period (to the extent known), and (C) all income and expense associated
with the assets or entity acquired in connection with such Permitted Acquisition
for the most recently ended four fiscal quarter period for which such income and
expense amounts are available shall be treated as being earned or incurred by
the Borrower and its Subsidiaries on a pro forma basis for the portion of the
applicable period occurring prior to the date such acquisition or consolidation
has occurred after giving effect to cost savings, operating expenses,
reductions, other operating improvements and acquisition synergies that are
reasonably identifiable and factually supportable, projected by the Borrower in
good faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken by the Borrower or any Subsidiary in connection with such
Permitted Acquisition and net of the amount of actual benefits realized during
such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA; provided that (i) the aggregate amount of cost savings
additions made pursuant to this clause (C) in any four consecutive fiscal
quarter period shall not exceed 15% of Consolidated EBITDA for such period prior
to giving effect to this clause (C) and (ii) at the time any such calculation
pursuant to this clause (C) is made, the Borrower shall set forth on Annex I
hereto reasonably detailed calculations in respect of the matters referred to in
this clause (C) as well as the relevant factual support in respect thereof) and
(2) relating to any Disposition of assets, a pro forma adjustment of
Consolidated EBITDA, to include, as of the first day of any applicable period,
such Dispositions, including, without limitation, adjustments reflecting any
non-recurring costs and any extraordinary expenses of any such permitted asset
dispositions consummated during such period calculated on a basis consistent
with GAAP and SEC Regulation S-X of the Securities Exchange Act of 1934, as
amended.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Execution Version

 

        credits) and other taxes, interest and penalties included under GAAP in
income tax expense (provided that such amounts in respect of any Subsidiary
shall be included in this clause (b) only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended to the
Borrower by such Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its Organization Documents and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to such Subsidiary or its stockholders:          (c)  
depreciation and amortization expenses (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period):      $[    ,    ,    ]          (d)   other
non-recurring expenses, write-offs, write-downs or impairment charges which do
not represent a cash item in such period (or in any future period) (excluding
any such non-cash expense to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense that was paid in a prior period and any non-cash charge, expense or loss
relating to write-offs, write-downs or reserves with respect to accounts
receivable or inventory)      $[    ,    ,    ]          (e)   non-cash charges
or expenses related to stock-based compensation      $[    ,    ,    ]         
(f)   cash or non-cash charges constituting Transaction Costs or incurred by the
Borrower and its Subsidiaries by the end of the Fiscal Year ending September
2013 in connection with severance, restructuring, retention and integration
costs relating to the Spin-Off with respect to the personnel, assets and
operations of the Borrower and its Subsidiaries in an amount not to exceed
$50,000,000 in the aggregate pursuant to this clause (f)      $[    ,    ,    ]
         (g)   unrealized losses related to hedging transaction and
mark-to-market Indebtedness denominated in foreign currencies resulting from the
application of FASB ASC 830      $[    ,    ,    ]   

 

EXHIBIT E-1-3



--------------------------------------------------------------------------------

Execution Version

 

      (h)   one-time deal advisory, financing, legal, accounting, and consulting
cash expenses incurred by the Borrower and its Subsidiaries in connection with
Permitted Acquisitions not constituting the consideration for the Permitted
Acquisition (as set forth in reasonable detail on Annex I)     
$[    ,    ,    ]          (i)   non-cash losses and expenses resulting from
fair value accounting (as permitted by Accounting Standard Codification Topic
No. 825-10-25 – Fair Value Option or any similar accounting standard), and     
$[    ,    ,    ]        (iii)   Minus, without duplication, any amount included
in Consolidated EBITDA for such Measurement Period in respect of          (a)  
cancellation of debt income arising as a result of the repurchase of Term Loans
by the Borrower pursuant to Section 10.06(b)(vii)      $[    ,    ,    ]       
  (b)   non-cash gains included in Consolidated Net Income for such Measurement
Period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or a reserve for a potential cash gain in any prior
period).      $[    ,    ,    ]    2.   Consolidated Current Assets:     
$[    ,    ,    ]    3.   Consolidated Current Liabilities:     
$[    ,    ,    ]    4.   Consolidated Excess Cash Flow: (a) - (b) =     
$[    ,    ,    ]          Means, for any period, amount (if positive) equal to:
       (a)   the sum, without duplication, of the amounts for such period of   
      (i)   Consolidated Net Income      $[    ,    ,    ]   

 

EXHIBIT E-1-4



--------------------------------------------------------------------------------

Execution Version

 

      (ii)   plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for non cash charges reducing Consolidated Net
Income, including for depreciation and amortization (excluding any such non cash
charge to the extent that it represents an accrual or reserve for a potential
cash charge in any future period or amortization of a prepaid cash charge that
was paid in a prior period) :      $[    ,    ,    ]          (iii)   plus, the
Consolidated Working Capital Adjustment:      $[    ,    ,    ]            Total
(a):      $[    ,    ,    ]        (b)   Minus the sum, without duplication, of:
         (i)   the amounts for such period paid in cash by the Borrower and its
Subsidiaries from operating cash flow (and not already reducing Consolidated Net
Income) of             (1)   scheduled repayments (but not optional or mandatory
prepayments) of Indebtedness for borrowed money of the Borrower and its
Subsidiaries (excluding scheduled repayments of Revolving Credit Loans or Swing
Line Loans (or other loans which by their terms may be re-borrowed if prepaid)
except to the extent the Revolving Credit Commitments (or commitments in respect
of such other revolving loans) are permanently reduced in connection with such
repayments) and scheduled repayments of obligations of the Borrower and its
Subsidiaries under Capital Leases (excluding any interest expense portion
thereof):      $[    ,    ,    ]             (2)   Capital Expenditures
permitted to be made hereunder by the Borrower and its Subsidiaries pursuant to
Section 7.16(1),      $[    ,    ,    ]             (3)   payments of the type
described in clause (f) of the definition of Consolidated EBITDA     
$[    ,    ,    ]             (4)   repurchases of Term Loans by the Borrower
pursuant to Section 10.06(b)(vii) and      $[    ,    ,    ]             (5)  
consideration in respect of Permitted Acquisitions      $[    ,    ,    ]   

 

EXHIBIT E-1-5



--------------------------------------------------------------------------------

Execution Version

 

        Total (1) - (5):      $[    ,    ,    ]          (ii) plus other non
cash gains increasing Consolidated Net Income for such period (excluding any
such non cash gain to the extent it represents the reversal of an accrual or
reserve for a potential cash gain in any prior period)      $[    ,    ,    ]   
        Total (b) = (b)(i) + (b)(ii):      $[    ,    ,    ]   

6.

  Consolidated Interest Charges:      $[    ,    ,    ]          Means, for any
Measurement Period:        (i)   consolidated interest expense (net of interest
income) for such period whether paid or accrued and whether or not capitalized
(including, without limitation, amortization of original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Leases, imputed interest with respect to Attributable Indebtedness, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Receivables
Transaction and net payments, if any, pursuant to interest rate Swap Contracts,
but excluding amortization of debt issuance costs), in each case, of or by the
Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.      $[    ,    ,    ]    8.   Consolidated Net
Income: (i) - (ii) =      $[    ,    ,    ]        (i)   Means, at any date of
determination, the net income (or loss) of the Borrower and its Subsidiaries on
a consolidated basis for the most recently completed Measurement Period taken as
a single accounting period determined in conformity with GAAP; provided that
Consolidated Net Income shall exclude, without duplication     
$[    ,    ,    ]        (ii)   (a)   extraordinary gains and extraordinary
non-cash losses for such Measurement Period      $[    ,    ,    ]          (b)
  the net income of any Subsidiary (other than a Receivables Subsidiary) during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income:      $[    ,    ,    ]   

 

EXHIBIT E-1-6



--------------------------------------------------------------------------------

Execution Version

 

      (c)   any income (or loss) for such Measurement Period of any Person if
such Person is not a Subsidiary or is a Receivables Subsidiary, except that (x)
the Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) and (y) any such loss for such Measurement Period
shall be included to the extent funded with cash contributed by the Borrower or
a Subsidiary and:      $[    ,    ,    ]          (d)   any cancellation of debt
income arising from a repurchase of Term Loans by the Borrower pursuant to
Section 10.06(b)(vii)      $[    ,    ,    ]            Total (ii) = (a) - (d):
     $[    ,    ,    ]    9.   Consolidated Funded Indebtedness: (x) - (y) =   
  $[    ,    ,    ]          Means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis,        (x)   The sum of:
         (a)   the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations hereunder
and any Indebtedness in respect of Receivables Program Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments,      $[    ,    ,    ]   

 

EXHIBIT E-1-7



--------------------------------------------------------------------------------

Execution Version

 

      (b)   all purchase money Indebtedness,      $[    ,    ,    ]          (c)
  all direct non-contingent obligations arising in connection with letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments,      $[    ,    ,    ]       
  (d)   all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions to the extent not fixed and payable),   
  $[    ,    ,    ]          (e)   Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations,      $[    ,    ,    ]         
(f)   without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and      $[    ,    ,    ]         
(g)   all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary,      $[    ,    ,    ]   
        Total (x) = (a) - (g):      $[    ,    ,    ]        (y)   minus to the
extent included in clause (x), the Ralcorp Obligations (it being understood that
any Indebtedness incurred by the Borrower or any of its Subsidiaries that
constitutes Consolidated Funded Indebtedness pursuant to clause (x) hereof shall
not be subtracted from Consolidated Funded Indebtedness pursuant to this clause
(y) even if such Indebtedness or the proceeds thereof are used to support, pay
or otherwise satisfy all or any portion of the Ralcorp Obligations).     
$[    ,    ,    ]   

 

EXHIBIT E-1-8



--------------------------------------------------------------------------------

Execution Version

 

10.   Consolidated Working Capital: (i) - (ii) =      $[    ,    ,    ]         
  Means, as at any date of determination,          (i)   Consolidated Current
Assets of the Borrower and its Subsidiaries      $[    ,    ,    ]          (ii)
  Consolidated Current Liabilities of the Borrower and its Subsidiaries     
$[    ,    ,    ]    11.   Consolidated Working Capital Adjustment:2 (i) - (ii)
=      $[    ,    ,    ]            Means, for any period on a consolidated
basis, the amount (which may be a negative number) by which (i) exceeds (or is
less than) (ii)          (i)   Consolidated Working Capital as of the beginning
of such period      $[    ,    ,    ]          (ii)   Consolidated Working
Capital as of the end of such period      $[    ,    ,    ]    12.  
Consolidated Interest Coverage Ratio:            Means, as of any date of
determination, the ratio of          (a)   Consolidated Adjusted EBITDA for the
most recently completed Measurement Period:         $[    ,    ,    ]         
(b)   Consolidated Interest Charges for the most recently completed Measurement
Period:         $[    ,    ,    ]               Actual:      [(a) / (b)]:1.00   
           Required:                  .     :1.00   

 

2

In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided, that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital of
the Person acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) the Consolidated Working Capital of the
Person acquired at the end of such period (in each case, substituting the Person
acquired for the Borrower and its Subsidiaries in the calculation of such
acquired Consolidated Working Capital).

 

EXHIBIT E-1-9



--------------------------------------------------------------------------------

Execution Version

 

14.   Consolidated Leverage Ratio:          Means, as of any date of
determination, the ratio of        (a)   Consolidated Funded Indebtedness (net
of up to $50,000,000 of unrestricted cash of the Borrower and its Subsidiaries,
provided that such cash is in a deposit account pledged to the Administrative
Agent for the benefit of the Secured Parties on a perfected first-priority basis
pursuant to the Collateral Agreement and subject to a control agreement) as of
such date to      $[    ,    ,    ]        (b)   Consolidated EBITDA for the
most recently completed Measurement Period:      $[    ,    ,    ]            
   Actual:      [(a) / (b)]:1.00                Required:     
            .     :1.00   

 

EXHIBIT E-1-10



--------------------------------------------------------------------------------

Execution Version

 

Annex I

[Provide reasonable detail regarding cost expenses and other cost savings,
operating expenses, reductions, other operating improvements and acquisition
synergies in connection with Permitted Acquisitions]

 

EXHIBIT E-1-11



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT E-1 TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any Letters of Credit and Swing Line Loans
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.    Assignor:                                
                                         
                                         
                                                           2.    Assignee:   
                                                                            
[and is an Affiliate/Approved Fund1 of [identify Lender]] 3.    Borrower:   
Post Holdings, Inc. 4.    Administrative Agent:    Barclays Bank PLC, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
$350,000,000 Credit Agreement dated as of February 3, 2012 among POST HOLDINGS,
INC., the Lenders parties thereto, and BARCLAYS BANK PLC, as Administrative
Agent, and the other agents parties thereto. 6.    Assigned Interest[s]:   

 

1 

Select as applicable.

 

EXHIBIT E-1-1



--------------------------------------------------------------------------------

Execution Version

 

Facility
Assigned

     Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2                 3       $                    $                
                  %     $                    $                                  
%     $                    $                                   % 

7. Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

8. [Trade Date:                      To be completed if the Assignor and
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.]

 

9. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]      [NAME OF ASSIGNEE] Notices:          Notices:       

 

      

 

 

 

      

 

 

 

      

 

  Attention:          Attention:      Facsimile:          Facsimile:    with a
copy to:      with a copy to:  

 

      

 

 

 

      

 

 

 

      

 

  Attention:          Attention:      Facsimile:          Facsimile:    Wire
Instructions:      Wire Instructions:

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term A Commitment”, etc.)

 

EXHIBIT E-1-2



--------------------------------------------------------------------------------

Execution Version

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]4 Accepted:

BARCLAYS BANK PLC, as Administrative Agent

By:  

 

Title:  

 

[Consented to:]5 POST HOLDINGS, INC. By:  

 

Title:  

 

[Consented to: BARCLAYS BANK PLC,

As L/C Issuer and

Swine Line Lender

By:  

 

Title:  

]6

 

4

To be added only if the consent of the Administrative Agent is required by the
terms of Section 10.06(b)(iii) the Credit Agreement.

5

To be added only if the consent of the Borrower is required by the terms of
Section 10.06(b)(iii) of the Credit Agreement.

6

To be added only if the consents of the L/C Issuer and Swing Line Lender are
required by the terms of Section 10.06(b)(iii) of the Credit Agreement.

 

EXHIBIT E-1-3



--------------------------------------------------------------------------------

Execution Version

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender. [The
Assignee further represents and warrants that it is not in possession of any
material non-public information regarding the Borrower or its Subsidiaries or

 

EXHIBIT E-1-4



--------------------------------------------------------------------------------

Execution Version

 

their respective securities, that could reasonably be expected to have a
material effect upon, or otherwise be material to, such Assignor’s decision to
assign the Assigned Interest to the Assignee.]1

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

1 

To be included in any assignments to the Borrower pursuant to
Section 10.06(b)(vii) of the Credit Agreement.

 

EXHIBIT E-1-5



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT E-2 TO

CREDIT AGREEMENT

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Please fax or email to Agency Services at Barclays Capital (917-522-0569 /
xrausloanops5@barcap.com)

Borrower: Post Holdings, Inc.

Lender / Investor: (as name appears on assignment agreement):

 

 

An original, executed tax form (W8/W9) must be provided to the agent prior to
the Lender / Investor being closed into the transaction.

 

 

 

Operations/Administrative Contacts (for draw downs, repayments, rate setting,
etc.):

 

Name:    Name:    c/o:    c/o:    Address:    Address:    City, St, Zip:   
City, St, Zip:    Attn:    Attn:    Phone:    Phone:    Email:    Email:   

 

 

 

 

  

 

Wire Instructions: Bank Name: ABA # BNF Name: BNF Address: A/C: FFC: Ref:

 

 

 

  

 

EXHIBIT E-2-1



--------------------------------------------------------------------------------

Execution Version

 

Credit Contact:    Closing and Clear Par Contacts:    Name:    Name:    Address:
   Address:    Suite/Floor:    Suite/Floor:    City, State, Zip:    City, State,
Zip:    Attn:    Attn:    Phone:    Phone:    Fax:    Fax:    E-mail    E-mail:
  

 

 

 

 

  

 

Intralinks Contacts:       Name:    Legal Name:    Address:    Address:   
Suite/Floor:    Suite/Floor:    City, State, Zip:    City, State, Zip:    Attn:
   Attn:    Phone:    Phone:    Fax:    Fax:    E-mail:    E-mail:   

 

 

 

 

  

Please forward Amendments, Waivers, Closing Documentation and Compliance to:

 

Name:    Legal Name:    Address:    Address:    Suite/Floor:    Suite/Floor:   
City, State, Zip:    City, State, Zip:    Attn:    Attn:    Phone:    Phone:   
Fax:    Fax:    E-mail:    E-mail:   

 

EXHIBIT E-1-2



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT F TO

CREDIT AGREEMENT

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [                 , 20    ] (this
“Agreement”), by and among [                    ](each a “Lender” and
collectively the “Lenders”), POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), and BARCLAYS BANK PLC, as Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
February 3, 2012 (as it may be amended, restated, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Lenders party thereto from time to time, and BARCLAYS BANK PLC,
as Administrative Agent; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may increase the existing Revolving Commitments and/or provide new term
loan commitments by entering into one or more Joinder Agreements with the
Incremental Term Loan Lenders and/or Incremental Revolving Loan Lenders, as
applicable.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement and it is sophisticated with respect to decisions to make
loans similar to those contemplated to be made hereunder and it is experienced
in making loans of such type; (ii) agrees that it will, independently and
without reliance upon Administrative Agent or any other Lender or Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to Administrative
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

Execution Version

 

Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

 

1. Applicable Margin. The Applicable Margin for each Series [            ]
Incremental Term Loan shall mean, as of any date of determination,
[            ]% per annum

 

2. Principal Payments. The Borrower shall make principal payments on the Series
[            ] Incremental Term Loans in installments on the dates and in the
amounts set forth below:

 

(A) Payment Date

   (B) Scheduled
Repayment of
Series [            ]
Incremental
Term Loans      $                    $                    $                    $
                   $                    $                    $                
   $                    $                    $                    $             
      $                    $                    $                

TOTAL

   $                

 

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the [Series [            ]] Incremental Term Loans set forth above shall be
reduced in connection with any voluntary or mandatory prepayments and repayments
of the [Series [            ]] Incremental Term Loans in accordance with
Sections 2.05, 2.06 and 2.07 of the Credit Agreement, respectively.

 

1 

Insert completed items 1-7 as applicable, with respect to Incremental Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.14 of the Credit Agreement.

 

EXHIBIT F-2



--------------------------------------------------------------------------------

Execution Version

 

4. Prepayment Fees. The Borrower agrees to pay to each Incremental Term Loan
Lender the following prepayment fees, if any: [            ].

[Insert other additional prepayment provisions with respect to Incremental Term
Loans]

 

5. Other Fees. The Borrower agrees to pay each [Incremental Term Loan Lender]
[Incremental Revolving Loan Lender] its Pro Rata share of an aggregate fee equal
to [                 ,             ] on [                 ,             ].

 

6. Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow [Series [            ] Incremental Term Loans] from Incremental Term Loan
Lender as follows (the “Proposed Borrowing”):

 

a.    Business Day of Proposed Borrowing:             ,          b.    Amount of
Proposed Borrowing: $                     c.    Interest rate option:    ¨    a.
   Base Rate Loan(s)       ¨    b.   

Eurodollar Rate Loans

with an initial Interest

Period of          month(s)

 

7. [New Lenders. Each [Incremental Term Loan Lender] [Incremental Revolving Loan
Lender] acknowledges and agrees that upon its execution of this Agreement [and
the making of [Incremental Term Loans] Series              Incremental Term
Loans] that such [Incremental Term Loan Lender] [Incremental Revolving Loan
Lender] shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.]2

 

8. Credit Agreement Governs. Except as set forth in this Agreement, [Incremental
Revolving Loans] [Series [            ] Incremental Term Loans] shall otherwise
be subject to the provisions of the Credit Agreement and the other Loan
Documents.

 

9. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer and the Borrower hereby certify that:

 

  i. The representations and warranties contained in Article 5 of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date; provided that, in each

 

2 

Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT F-3



--------------------------------------------------------------------------------

Execution Version

 

  case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

  ii. No Default or Event of Default exists before and after giving effect to
the Proposed Borrowing contemplated hereby;

 

  iii. both before and immediately after giving effect to the making of the
Series [            ] of Incremental Term Loans, each of the conditions set
forth in Section 4.02 of the Credit Agreement shall be satisfied; and

 

  iv. the Borrower is in pro forma compliance with each of the covenants set
forth in Section 7.11 as of the last day of the most recently ended Fiscal
Quarter and as of the date of the Proposed Borrowing (assuming for such purpose
that the relevant ratios shall have been calculated taking into account all
Consolidated Funded Debt outstanding on such date, Consolidated EBITDA as of the
most recently completed Measurement Period and the Consolidated Interest Charges
for such Measurement Period (assuming for such purpose that such Consolidated
Funded Debt had been outstanding on the first day of and through the end of such
Measurement Period and measuring such ratios against those for the most recently
ended period in question set forth in Section 7.11)) after giving effect to
[such Incremental Revolving Commitments] [Incremental Term Loan Commitments] and
the extensions of credit to be made thereunder on such date.

 

10. Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

 

  i. Borrower shall deliver or cause to be delivered the following legal
opinions and documents: [                    ], together with all other legal
opinions and other documents reasonably requested by Administrative Agent in
connection with this Agreement; and

 

  ii. Set forth on the attached Officer’s Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Section 7.11 of the Credit Agreement.

 

11. Eligible Assignee. By its execution of this Agreement, each [Incremental
Term Loan Lender] [Incremental Revolving Loan Lender] represents and warrants
that it is an Eligible Assignee.

 

12. Notice. For purposes of the Credit Agreement, the initial notice address of
each [Incremental Term Loan Lender] [Incremental Revolving Loan Lender] shall be
as set forth below its signature below.

 

13.

Non-US Lenders. For each [Incremental Revolving Loan Lender] [Incremental Term
Loan Lender] that is a Non-US Lender, delivered herewith to Administrative Agent
are

 

EXHIBIT F-4



--------------------------------------------------------------------------------

Execution Version

 

  such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such [Incremental Revolving Loan
Lender] [Incremental Term Loan Lender] may be required to deliver to
Administrative Agent pursuant to Section 3.01(e) of the Credit Agreement.

 

14. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the [Series [            ] Incremental Term
Loans] [Incremental Revolving Loans] made by [Incremental Term Loan Lenders]
[Incremental Revolving Loan Lenders] in the Register.

 

15. Amendment, Modification and Waiver. This Agreement may not be amended,
restated, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

16. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

 

17. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

18. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT F-5



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [            ,
        ].

 

[NAME OF LENDER] By:  

 

Name:   Title:   Notice Address: Attention: Telephone: Facsimile: POST HOLDINGS,
INC. By:  

 

Name:   Title:  

 

EXHIBIT F-6



--------------------------------------------------------------------------------

Execution Version

 

Consented to by:

BARCLAYS BANK PLC,

as Administrative Agent

By:

 

 

Authorized Signatory

 

EXHIBIT F-7



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

 

Amount

 

[                                         ]

  

[Incremental Term Loan Commitment] [Incremental Revolving Loan Commitment]

    $                            

 

        

 

 

        

Total:

  $                         

 

 

 

 

EXHIBIT F-8



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT G TO

CREDIT AGREEMENT

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

Separately Attached

 

EXHIBIT G-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT H-1 TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the CREDIT AGREEMENT dated as of February 3, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BARCLAYS BANK PLC., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, and (ii) it is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.

The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 2012

 

EXHIBIT H-1-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT H-2 TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the CREDIT AGREEMENT dated as of February 3, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS, INC., a Missouri corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BARCLAYS BANK PLC., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, and (ii) it
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a ”10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 2012

 

EXHIBIT H-2-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT H-3 TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the CREDIT AGREEMENT dated as of February 3, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS INC., a Missouri Corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BARCLAYS BANK PLC., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its direct or indirect partners/members
is a “bank” within the meaning of Section 881(c)(3)(A) of the Code, and
(iv) none of its direct or indirect partners/members is (A) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (B) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.

The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, U.S. Tax
Compliance Certificates, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 2012

 

EXHIBIT H-3-1



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT H-4 TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the CREDIT AGREEMENT dated as of February 3, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among POST HOLDINGS INC., a Missouri Corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BARCLAYS BANK PLC., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, and (iv) none of its direct or indirect partners/members is (A) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (B) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.

The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, U.S. Tax
Compliance Certificates, IRS Form W-8BEN, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 2012

 

EXHIBIT H-4-1



--------------------------------------------------------------------------------

 

 

SCHEDULES

TO

CREDIT AGREEMENT

DATED AS OF FEBRUARY 3, 2012

AMONG

POST HOLDINGS, INC.,

AS BORROWER

VARIOUS LENDERS,

BARCLAYS CAPITAL INC.,

AS SOLE LEAD ARRANGER

BARCLAYS CAPITAL INC.,

PNC CAPITAL MARKETS, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

AND WELLS FARGO SECURITIES, LLC,

AS JOINT BOOKRUNNERS

PNC CAPITAL MARKETS, LLC,

SUNTRUST BANK

AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

AND JPMORGAN CHASE BANK N.A.

AS DOCUMENTATION AGENTS

AND

BARCLAYS BANK PLC,

AS ADMINISTRATIVE AGENT

 

 

$350,000,000 SENIOR SECURED CREDIT FACILITIES

 

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

Commitments and Applicable Percentages Lender Name

   Term A
Commitment      Term A
Applicable
Percentage     Revolving Credit
Commitment      Revolving
Credit
Applicable
Percentage  

AgFirst Farm Credit Bank

   $ 10,000,000.00         5.7 %    $ 10,000,000.00         5.7 % 

Bank of Montreal

   $ 10,000,000.00         5.7 %    $ 10,000,000.00         5.7 % 

Bank of the West

   $ 10,000,000.00         5.7 %    $ 10,000,000.00         5.7 % 

Barclays Bank PLC

   $ 13,750,000.00         7.9 %    $ 13,750,000.00         7.9 % 

CoBank, ACB

   $ 12,500,000.00         7.1 %    $ 12,500,000.00         7.1 % 

Credit Suisse AG, Cayman Islands Branch

   $ 8,750,000.00         5.0 %    $ 8,750,000.00         5.0 % 

Farm Credit Services of America, PCA

   $ 5,000,000.00         2.9 %    $ 5,000,000.00         2.9 % 

FCS Financial, FLCA

   $ 3,750,000.00         2.1 %    $ 3,750,000.00         2.1 % 

GreenStone Farm Credit Services, ACA/FLCA

   $ 3,750,000.00         2.1 %    $ 3,750,000.00         2.1 % 

Huntington National Bank

   $ 5,000,000.00         2.9 %    $ 5,000,000.00         2.9 % 

JPMorgan Chase Bank, N.A.

   $ 12,500,000.00         7.1 %    $ 12,500,000.00         7.1 % 

PNC Bank, National Association

   $ 12,500,000.00         7.1 %    $ 12,500,000.00         7.1 % 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 12,500,000.00         7.1 %    $ 12,500,000.00         7.1 % 

Regions Bank

   $ 10,000,000.00         5.7 %    $ 10,000,000.00         5.7 % 

Sumitomo Mitsui Banking Corporation

   $ 10,000,000.00         5.7 %    $ 10,000,000.00         5.7 % 

SunTrust Bank

   $ 12,500,000.00         7.1 %    $ 12,500,000.00         7.1 % 

Union Bank, N.A.

   $ 10,000,000.00         5.7 %    $ 10,000,000.00         5.7 % 

Wells Fargo Bank, National Association

   $ 12,500,000.00         7.1 %    $ 12,500,000.00         7.1 %    

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 175,000,000         100 %    $ 175,000,000         100 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(ii)

Closing Date Collateral Documents

1. Guarantee and Collateral Agreement dated February 3, 2012, among the
Borrower, the Grantors party thereto and the Administrative Agent for the
benefit of the Secured Parties.

2. Intellectual Property Security Agreement dated February 3, 2012, between Post
Foods, LLC and the Administrative Agent.

3. Canadian Intellectual Property Security Agreement dated February 3, 2012,
between Post Foods, LLC and the Administrative Agent.

4. Canadian Pledge Agreement dated February 3, 2012, made by Borrower in favor
of the Administrative Agent.

5. Deposit Account Control Agreement dated February 3, 2012, entered into by and
among Post Holdings, Inc., the Administrative Agent for the Secured Parties, and
Wells Fargo Bank, National Association

6. Real Estate Documents

 

  i. Deed of Trust, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated February 3, 2012, made by Post Foods, LLC to First American
Title Insurance Company, as trustee, for the benefit of the Administrative Agent
for the benefit of the Secured Parties, as defined therein, relating to property
located at 901 East Whitmore Avenue, Modesto, California, 95358

 

  ii. Mortgage dated February 3, 2012, made by Post Foods, LLC to the
Administrative Agent for the benefit of the Secured Parties, as defined therein,
relating to property located at (i) 273 Cliff Street, Battle Creek, Michigan
49014, (ii) 339 Cliff Street, Battle Creek, Michigan 49014 and (iii) 490 East
Michigan Avenue, Battle Creek, Michigan 49014



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(ii)(C)

Real Property Subject to Mortgages

 

NAME OF THE OWNER

  

COMMON ADDRESS

  

LEGAL DESCRIPTION

  

PIN NUMBER, PROPERTY

OR TAX IDENTIFICATION
NUMBER

  

COUNTY

  

OWNED OR

LEASED

Post Foods, LLC

   901 East Whitmore Avenue, Modesto, California, 95358    See legal description
in the related mortgage    086-014-011-000    Craighead    Owned

Post Foods, LLC

  

275 and 339 Cliff Street and

490 East Michigan Avenue,

Battle Creek, Michigan, 49014, as more fully and particularly described on
Schedule A of the title commitment (Commitment No. NCS-518227-NAS) dated as of
December 2, 2011

   See legal description in the related mortgage    0020-02-286-1;
0020-02-383-1; 0020-03-110-1; 0020-08-582-1; 1870-05-011-0; 2780-00-084-0;
6830-00-002-0; 0157-00-096-0; 0950-00-010-0, 1490-00-037-0; 1490-00-063-0;
1870-03-012-0; 1870-04-001-0; 5650-00-006-1; 5650-00-030-0; 6830-00-001-0;
6830-00-003-0; 6830-00-030-1; 6830-00-030-2; 6830-00-030-3; 6830-00-030-4   
Stanislaus    Owned



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)(iv)

Certain Legal Opinions

 

1. California

 

2. Michigan



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

Liens

 

Debtor

  

Secured Party

  

Collateral

  

Original File Date and Number

Post Foods, LLC

   U.S. Bancorp Equipment Finance, Inc.    Leased equipment indicated by serial
numbers   

8/17/2011

#2011 3203752

Kraft Foods Global, Inc.

   General Electric Capital Corporation    Lease between Kraft Foods Global,
Inc. and General Electric Capital for Corporation for Retrotech Racking
Equipment   

5/12/2006

Liber 3138 Page 709



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

Owned Real Property

 

Loan Party/Owner

  

Address/City/State/Zip Code

  

County

Post Foods, LLC

  

275 and 339 Cliff Street and

490 East Michigan Avenue,

Battle Creek, Michigan, 49014, as more fully and particularly described on
Schedule A of the title commitment (Commitment No. NCS-518227-NAS) dated as of
December 2, 2011

   Calhoun

Post Foods, LLC

  

2511 S. Hanley Road,

St. Louis, Missouri, 63144

   Saint Louis

Post Foods, LLC

  

2503 S. Hanley Road,

St. Louis, Missouri, 63144

   Saint Louis

Post Foods, LLC

  

5800 C. West Post Drive,

Jonesboro, Arkansas, 72401

   Craighead

Post Foods, LLC

  

901 East Whitmore Avenue,

Modesto, California, 95358

   Stanislaus



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(i)

Leased Real Property (Lessee)

 

Loan Party/Lessee

  

Address/City/State/Zip Code

  

County

  

Lessor

  

Expiration
Date

Post Foods, LLC

  

Morris Corporate Center 2,

1 Upper Pond Road,

Parsippany, New Jersey, 07054

   Morris    OTR-MCC LLC    02/28/16



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(ii)

Leased Real Property (Lessor)

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08(e)

Existing Investments

Investment in Post Foods, LLC and 0923537 B.C. LTD.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries; Other Equity Investments

 

(a) Post Foods, LLC

0923537 B.C. LTD.

 

(b) None.



--------------------------------------------------------------------------------

Schedule 6.17

Post-Closing Schedule

 

1. On or prior to thirty (30) days after the date hereof (such date, the
“Post-Closing Date”), the Borrower shall take the following actions, in each
case in form and substance reasonably satisfactory to the Administrative Agent:

 

  a. Deliver to the Administrative Agent engineering, soils and other reports
and environmental assessment reports as to the properties described in the
Mortgages, from professional firms acceptable to the Administrative Agent.

 

  b. In respect of the real property owned by Post Foods, LLC located in
Jonesboro, Arkansas:

 

  i. Execute and deliver to the Administrative Agent a Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated on or prior
to the Post-Closing Date.

 

  ii. Provide to the Administrative Agent a Lenders’ Policy of Title Insurance,
dated the Post-Closing Date.

 

  iii. Provide to the Administrative Agent a Survey, dated on or prior to the
Post-Closing Date.

 

  iv. Provide to the Administrative Agent a legal opinion, dated the date of the
mortgage referred to in clause (i) above, from Wright, Lindsey & Jennings LLP,
covering the enforceability of such mortgage.

 

  v. Provide to the Administrative Agent a legal opinion, dated the date of the
mortgage referred to in clause (i) above, from Bryan Cave LLP, covering the due
execution, authorization, and delivery of such mortgage and related matters.

 

  vi. Provide to the Administrative Agent all NFIP flood insurance documentation
as described in Section 4.01(a)(ii)(C)(8) of the Credit Agreement and signed
Borrower Notices.

 

  c. In respect of the real property owned by Post Foods, LLC located in St.
Louis, Missouri:

 

  i. Execute and deliver to the Administrative Agent a Deed of Trust, Security.
Agreement, Assignment of Rents and Leases and Fixture Filing, dated on or prior
to the Post-Closing Date.

 

  ii. Provide to the Administrative Agent a Lenders’ Policy of Title Insurance,
dated on or prior to the Post-Closing Date.

 

  iii. Provide to the Administrative Agent a Survey, dated on or prior to the
Post-Closing Date.

 

  iv. Provide to the Administrative Agent a legal opinion, dated the date of the
mortgage referred to in clause (i) above, from Bryan Cave LLP, covering the
enforceability, due execution, authorization, and delivery of such mortgage and
related matters.

 

  v. Provide to the Administrative Agent all NFIP flood insurance documentation
as described in Section 4.01(a)(ii)(C)(8) of the Credit Agreement and signed
Borrower Notices.



--------------------------------------------------------------------------------

2. Promptly following the date of completion of the construction described in
that certain agreement between Post US and Ramsons, Inc. (the “Construction
Completion Date”) the Borrower shall take the following actions, in each case in
form and substance reasonably satisfactory to the Administrative Agent, in
respect of the real property located in Jonesboro, Arkansas:

 

  a. Update the Lenders’ Policy of Title Insurance, dated a date promptly
following the Construction Completion Date, which update shall include any
available survey endorsements and the removal of any exceptions raised in
connection with the mechanics’ liens related to the above-described
construction.

 

  b. Provide to the Administrative Agent a Survey, dated a date promptly
following the Construction Completion Date, which survey shall show the
above-described construction as complete.

 

3. On or prior to five Business Days following the Closing Date, the Borrower
shall provide to the Administrative Agent a certificate from the Borrower’s
insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to Section 6.06 is in full force
and effect, together with endorsements naming the Administrative Agent, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 6.06 of the Credit Agreement.

 

4. On or prior to five Business Days following the Closing Date, the Borrower
shall execute and deliver to the to the Administrative Agent deposit account
control agreements in respect of the deposit accounts (Account numbers:
427739128, 4683000416, and 4683000415) held by the Borrower at JPMorgan Chase
Bank, N.A.

 

5. On or prior to the Post-Closing Date, the Borrower shall use commercially
reasonable efforts to obtain a landlord access waiver in form and substance
reasonably satisfactory to the Administrative Agent in respect of the leased
property located at Morris Corporate Center 2, 1 Upper Pond Road, Parsippany,
New Jersey, 07054.

 

6. On or prior to the Post-Closing Date, the Borrower shall use commercially
reasonable efforts to obtain bailee letters in form and substance reasonably
satisfactory to the Administrative Agent in respect of the following properties:

 

  a. 26875 Pioneer Avenue, Redlands, California, 92374

 

  b. 5235 Westpoint Drive, Obetz, Ohio 43125

 

  c. 12384 Kirk Road, Suite 103, Olive Branch, Mississippi 38654

 

  d. 400 49th Avenue Drive, Cedar Rapids, Iowa 52404



--------------------------------------------------------------------------------

SCHEDULE 7.03

Existing Indebtedness

Surety Bonds

 

Bond
Number(s)

 

Principal(s)

  Individual
Surety
Liability
Amount    

Bond
Currency

 

Bond Type

 

Bond Description

 

State Of
Obligation

 

Obligee(s)

  Original
Inception
Date     Bond
Effective
Date     Bond
Expiration
Date     Accumulated
Premium for
the Term  

Surety(s)

 

Renewal
Method

105713320

  Post Foods, LLC     23,500.00      USD   Games of Chance   Post Fruity Pebbles
John Cena Instant Win Game   FL, USA   State of Florida, Department of
Agriculture and Consumer Services     12/9/2011        12/9/2011       
12/9/2012      132.00   Travelers Casualty and Surety Company of America  
Continuous - Release Required

105713321

  Post Foods, LLC     23,500.00      USD   Games of Chance   Post Fruity Pebbles
John Cena Instant Win Game   NY, USA   State of New York     12/9/2011       
12/9/2011        12/9/2012      132.00   Travelers Casualty and Surety Company
of America   Continuous - Release Required



--------------------------------------------------------------------------------

SCHEDULE 7.08

Transactions with Affiliates

Manufacturing and Supply Master Agreement dated February 3, 2012, between
Ralcorp Holdings, Inc., as supplier, and Post Foods, LLC, as purchaser, and
related product riders

Manufacturing and Supply Master Agreement dated February 3, 2012, between
Ralcorp Holdings, Inc., as purchaser, and Post Foods, LLC, as supplier, and
related product riders

Foodservice Brokerage Assistant Agreement dated February 3, 2012, between
Ralcorp Holdings, Inc and Post Foods, LLC

International Broker Management Agreement dated February 3, 2012, between
Ralcorp Holdings, Inc and Post Foods, LLC

Transition Services Agreement dated February 3, 2012, between Ralcorp Holdings,
Inc. and Post Holdings, Inc.

Separation and Distribution Agreement dated February 3, 2012, among Ralcorp
Holdings, Inc., Post Holdings, Inc. and Post Foods, LLC

Employee Matters Agreement dated February 3, 2012, between Ralcorp Holdings,
Inc. and Post Holdings, Inc.

Tax Allocation Agreement dated February 3, 2012, between Ralcorp Holdings, Inc.
and Post Holdings, Inc.

Shareholder’s and Registration Rights Agreement dated February 3, 2012, between
Ralcorp Holdings, Inc. and Post Holdings, Inc.

Common Interest and Joint Defeasance Agreement dated February 3, 2012, between
Ralcorp Holdings, Inc. and Post Holdings, Inc.

Exchange Agreement dated February 3, 2012, among Ralcorp Holdings, Inc.,
Barclays Capital, Inc., the other investment banks parties thereto, and Post
Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office; Certain Addresses for Notices

The following is the notice address, facsimile number or electronic mail address
for:

 

  (A) the Loan Parties

2503 S. Hanley Road

St. Louis, Missouri 63144

Facsimile No.: 314-646-3367

Email: lou.henderson@postfoods.com

 

  (B) Administrative Agent

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Facsimile No.: 914-522-0569

Email: andrea.lubinsky@barcap.com

 

  (C) L/C Issuer

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Facsimile No.: 914-522-0569

Email: andrea.lubinsky@barcap.com

 

  (D) Swing Line Lender

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Facsimile No.: 914-522-0569

Email: andrea.lubinsky@barcap.com